Exhibit 10.1
TRANSACTION IMPLEMENTATION AGREEMENT
DATED 21 MARCH 2011
Cash Converters International Limited
AND
EZCORP, Inc.
(ALLEN & OVERY LOGO) [d80837d8083700.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

         
Clause
  Page
1. Interpretation
    3  
2. Agreement to propose the Scheme
    13  
3. Conditions precedent to the Scheme
    13  
4. Scheme
    17  
5. Implementation of the Scheme
    19  
6. Recommendation of Scheme
    25  
7. Exclusivity
    25  
8. Other Obligations during Exclusivity Period
    27  
9. Obligations on and following the Implementation Date
    29  
10. Representations, warranties and undertakings
    29  
11. Termination
    32  
12. Releases
    33  
13. Announcements and confidentiality
    34  
14. GST
    35  
15. Notices
    36  
16. Payments
    37  
17. Entire agreement
    38  
18. General
    38  
19. Governing law and jurisdiction
    39  
 
       
Schedule
  Page  
 
       
1. CCV warranties
    41  
 
       
Annex
  Page  
 
       
1. Scheme
    45  
2. Deed poll
    46  
3. Indicative timetable
    47  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 21 March 2011
BETWEEN:

(1)   EZCORP, Inc, a company incorporated in the State of Delaware, USA and
having its corporate headquarters in Austin, Texas, USA (EZCORP); and   (2)  
Cash Converters International Limited ACN 069 141 546 of Level 18, 37 St Georges
Terrace, Perth WA, Australia (CCV).

BACKGROUND:

(A)   EZCORP currently holds 124,418,000 CCV Shares (equivalent to 32.76% of
CCV’s issued share capital) and has agreed that it (or at its election, the
Nominated Subsidiary) will acquire 30% of the outstanding CCV Shares held by
each person other than EZCORP (constituting approximately 76,603,000 CCV Shares
in the aggregate) by means of the Scheme on the terms set out in this agreement.
Upon implementation of the Scheme, EZCORP will hold a total of approximately
201,021,000 CCV shares (equivalent to 52.93% of CCV’s issued share capital).  
(B)   Before the Scheme Meeting, EZCORP and CCV intend to enter into the Joint
Venture Agreements (which are conditional upon implementation of the Scheme)
under which they will jointly establish Global JV and Americas JV.   (C)   This
agreement is entered into to record and give effect to the terms and conditions
on which EZCORP and CCV propose to implement the Scheme.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions       In this agreement:       Accounting Standards means the
Australian accounting standards made under the Corporations Act and generally
accepted accounting principles and practices in Australia which are not
inconsistent with those standards;       ASIC means the Australian Securities
and Investments Commission;       Americas JV means an incorporated joint
venture to be established by EZCORP and CCV on the terms of the relevant Joint
Venture Agreement to develop a business similar to the CCV business (using the
Joint Venture Assets, Joint Venture Contracts and Joint Venture Intellectual
Property Rights transferred to Americas JV by members of the CCV Group) in all
geographical areas within North America and South America (including, for the
sake of clarity, Central America and the Caribbean);       Associate has the
meaning given in section 12 of the Corporations Act;       ASX means ASX Limited
or the Australian Securities Exchange, as the context requires;       ASX
Listing Rules means the official listing rules of the ASX;

3



--------------------------------------------------------------------------------



 



    Authority means:

  (a)   any government or governmental, semi-governmental or local authority and
any department, office, minister, commission, board, delegate or agency of any
such government or authority;     (b)   any judicial or administrative entity or
authority; and     (c)   any other authority, commission, board, agency or other
entity established or having power under statute or the listing rules of any
recognised securities exchange including for the avoidance of doubt the UK
Takeover Panel;

    Business Day means a day on which banks are generally open for business in
Perth and Sydney, excluding a Saturday, Sunday or public holiday;       CCV
Board means the board of directors of CCV;       CCV Due Diligence Information
means all non-public information in relation to the CCV Group provided by CCV
and its Representatives to EZCORP and its Representatives subject to the terms
of the Confidentiality Agreement;       CCV EPR Plan means the CCV Group
Executive Performance Rights Plan approved by CCV Shareholders at CCV’s 2010
annual general meeting on 30 November 2010;       CCV Group means CCV and its
related entities;       CCV Indemnified Parties means CCV and its
Representatives;       CCV Information means all information included in the
Scheme Booklet other than the EZCORP Information;       CCV Material Adverse
Change means any event, matter or circumstance which individually, or when
aggregated with all such other events, matters or circumstances:

  (a)   results in or could reasonably be expected to result in (now or at any
time in the future) a diminution in the consolidated net assets of the CCV Group
of an amount of $17 million or more or a reduction in any financial year in the
consolidated earnings before interest, tax, depreciation and amortisation of the
CCV Group of an amount of $4.5 million or more; or     (b)   otherwise has or
could reasonably be expected to have (now or at any time in the future) a
material adverse effect on the business, assets, liabilities, financial or
trading position, profitability or prospects of the CCV Group taken as a whole;

    other than an event, matter or circumstance :

  (i)   the occurrence of which is required to be procured by CCV pursuant to
this agreement or the Scheme; or     (ii)   agreed to by EZCORP in writing.

    CCV Permitted Dividends means the fully franked interim dividend of $0.0175
per CCV Share declared on 21 February 2011, payable on or about 31 March 2011;  
    CCV Prescribed Occurrence means any of the following:

4



--------------------------------------------------------------------------------



 



  (a)   CCV converts all or any of its shares into a larger or smaller number of
shares;     (b)   any member of the CCV Group (other than a direct or indirect
wholly-owned subsidiary of CCV) resolves to reduce its share capital in any way
or reclassifies, redeems or repurchases directly or indirectly any of its
shares;     (c)   any member of the CCV Group (other than a direct or indirect
wholly-owned subsidiary of CCV) enters into a buy-back agreement or resolves to
approve the terms of a buy-back agreement under the Corporations Act;     (d)  
any member of the CCV Group issues shares or securities convertible into shares,
or grants an option over its shares or securities convertible into shares, or
agrees to make such an issue or grant such an option, other than to a member of
the CCV Group;     (e)   a modification of any of the rights attaching to any
shares or other securities in any member of the CCV Group (including equity
securities, debt securities and convertible securities);     (f)   an amendment
of the terms of issue of any option or right to acquire any shares or other
securities in any member of the CCV Group (including equity securities, debt
securities and convertible securities);     (g)   any member of the CCV Group
(other than a direct or indirect wholly-owned subsidiary of CCV) declares, pays
or distributes any dividend, bonus or other share of its profits or assets or
returns any capital to its members other than a Permitted Dividend;     (h)  
any member of the CCV Group amends or proposes to amend its constitution;    
(i)   any member of the CCV Group acquires or disposes of, or offers, proposes
or announces a bid or tender for, any business, asset, joint venture interest,
entity or undertaking the value of which exceeds $2 million, or any businesses,
assets, joint venture interests, entities or undertakings the aggregate value of
which exceeds $5 million;     (j)   any member of the CCV Group disposes of, or
grants any licences or rights in relation to, any asset or entity which is to be
transferred, licensed or granted to the Global JV or the Americas JV under the
Joint Venture Agreements or pursuant to any agreements to be entered into
pursuant to the Joint Venture Agreements;     (k)   any member of the CCV Group
creates or agrees to create any Encumbrance over the whole or any part of its
assets or undertaking other than an Encumbrance arising in the ordinary and
usual course of business;     (l)   an order or application is made or a
resolution is passed for the winding up of any member of the CCV Group;     (m)
  an administrator, liquidator, provisional liquidator, receiver or receiver and
manager is appointed in respect of any member of the CCV Group or the whole or
any part of the assets or undertaking of any member of the CCV Group, or any
member of the CCV Group executes a deed of company arrangement;     (n)   any
member of the CCV Group ceases to carry on business or is deregistered under the
Corporations Act or any other applicable law;

5



--------------------------------------------------------------------------------



 



  (o)   any member of the CCV Group incurs or pays on account of material
capital expenditure which is not committed at the date of this agreement as
fairly disclosed in writing by CCV to EZCORP before the date of this agreement;
    (p)   any member of the CCV Group increases the aggregate level of its
borrowings or liabilities as at the date of this agreement (except for drawing
on existing facilities not exceeding $500,000 or borrowings from, or liabilities
to, another member of the CCV Group) or guarantees, indemnifies or provides
security for the obligations of any person or entity other than obligations owed
by one member of the CCV Group to another member of the CCV Group;     (q)   any
member of the CCV Group makes any loans, advances or capital contributions to,
or investment in, any other entity, other than a loan or investment by the
relevant member of the CCV Group in another member of the CCV Group;     (r)  
any member of the CCV Group enters into any operating leases in excess of
$100,000;     (s)   any member of the CCV Group pays, discharges or satisfies an
amount in excess of $100,000 in any one case or $1 million in aggregate any
claim, liability or obligation (absolute, accrued, asserted, unasserted,
contingent or otherwise) arising other than in the ordinary course of business,
other than the payment, discharge or satisfaction of liabilities reflected or
reserved against the Financial Statements;     (t)   any member of the CCV Group
enters into a contract or commitment restraining any member of the CCV Group
from competing with any person or conducting activities in any market;     (u)  
any member of the CCV Group adopts, terminates or amends any employee benefit
plan (including the CCV EPR Plan) or the terms of any grant made under such
plan, or makes any contribution to such plan (other than regularly scheduled
contributions); or     (v)   any member of the CCV Group agrees or announces an
intention to take any of the actions referred to in the foregoing paragraphs;

    provided that a CCV Prescribed Occurrence will not include:

  (i)   anything required to be done or procured by CCV pursuant to, or is
otherwise expressly contemplated by, this agreement, the Scheme or the Joint
Venture Agreements; or     (ii)   anything that has been agreed to by EZCORP in
writing;

    CCV Share means a fully paid ordinary share in the capital of CCV;       CCV
Shareholder means a person who is registered in the Register as the holder of
one or more CCV Shares from time to time;       CCV UK means Cash Converters UK
Holdings PLC (Company No. 03228113) of Cash Converters House, Gentlemens Field,
Ware, Hertfordshire, UK SG12 0EF;       CCV UK Dividend Access Share means a
fully paid dividend access share in the capital of CCV UK;       CCV Unit means
a stapled unit comprising a CCV Share and a CCV UK Dividend Access Share, as
quoted on ASX and the LSE as at the date of this agreement;

6



--------------------------------------------------------------------------------



 



    Competing Proposal means any expression of interest, offer or proposal by a
Third Party in respect of a transaction under which, if the transaction were
completed, a person (whether alone or together with one or more Associates)
would:

  (a)   acquire a legal, equitable or economic interest or a Relevant Interest
in 20% or more of all CCV Shares (including by way of issue of new CCV Shares);
    (b)   acquire the whole or a substantial part of the business or assets of
CCV or the CCV Group;     (c)   acquire control of CCV, within the meaning of
section 50AA of the Corporations Act; or     (d)   otherwise acquire or merge
with CCV (including by reverse takeover bid or scheme, or by establishing a dual
listed company structure or stapled security structure) or through any other
means having a similar economic effect;

    Conditions mean the conditions precedent set out in clause 3.1;      
Confidentiality Agreement means the confidentiality agreement entered into by
EZCORP and CCV on 27 January 2011;       Controlled Entity means in respect of
an entity, another entity controlled by it for the purposes of section 50AA of
the Corporations Act;       Corporations Act means the Corporations Act 2001
(Cth);       Court means the Supreme Court of Western Australia or such other
court of competent jurisdiction under the Corporations Act as EZCORP and CCV
agree in writing;       DAS means the CCV dividend access scheme which was put
in place by CCV in 1996 (through the issue of CCV UK Dividend Access Shares) to
offer UK resident CCV Shareholders tax advantages similar to those available to
Australian resident CCV Shareholders (although the tax advantages for UK
resident CCV Shareholders were never available in practice due to changes in
international tax laws following implementation of the dividend access scheme);
      DAS Unwinding means the proposed unwinding of the DAS to separate CCV
Shares from CCV UK Dividend Access Shares, as described in clause 4.4(b).      
Deed Poll means the deed poll to be entered into by EZCORP in favour of the
Scheme Shareholders in the form attached as Annex 2 (amended, if applicable, in
accordance with clause 4.4(c)) or in such other form as EZCORP and CCV agree in
writing;       Director means a director of CCV;       Effective means, when
used in relation to the Scheme, the coming into effect pursuant to section
411(10) of the Corporations Act of the order of the Court made under section
411(4)(b) in relation to the Scheme;       Effective Date means the date the
Scheme becomes Effective;       Encumbrance means any mortgage, fixed or
floating charge, pledge, lien, option, right to acquire, right of pre-emption,
assignment by way of security, trust arrangement for the purpose of providing
security, retention arrangement or other third party interest of any kind, and
any agreement to create any of the foregoing;

7



--------------------------------------------------------------------------------



 



    Excluded Shares means any CCV Shares held by any member of the EZCORP Group
or by any person on behalf of or for the benefit of any member of the EZCORP
Group;

    Excluded Shareholder means a person who is registered in the Register as the
holder of one or more Excluded Shares as at the Record Date;       Exclusivity
Period means the period starting on the date of this agreement and ending on the
first to occur of:

  (a)   termination of this agreement;     (b)   the Implementation Date; and  
  (c)   the Long Stop Date;

    EZCORP Group means EZCORP and its Controlled Entities (other than members of
the CCV Group);       EZCORP Indemnified Parties means EZCORP and its
Representatives;       EZCORP Information has the meaning given in subclause
5.3(a);       FATA means the Foreign Acquisitions and Takeovers Act 1975 (Cth);
      First Court Date means the first day on which an application is made to
the Court for an order under section 411(1) of the Corporations Act approving
the convening of the Scheme Meeting;       FSA means the UK Financial Services
Authority;       General Meeting means the general meeting of CCV Shareholders
to be convened to consider the General Meeting Resolution;       General Meeting
Resolution means the ordinary resolution to approve the matters referred to in
clause 3.1(c);       Global JV means an incorporated joint venture to be
established by EZCORP and CCV on the terms of the relevant Joint Venture
Agreement to develop a business similar to the CCV business (using the Joint
Venture Assets, Joint Venture Contracts and Joint Venture Intellectual Property
Rights transferred to Global JV by members of the CCV Group) in all geographical
areas outside of Australia, the UK, North America and South America;       GST
has the meaning given in the GST Act;       GST Act means the A New Tax System
(Goods and Services Tax) Act 1999 (Cth);       Headcount Test means the
requirement under section 411(4)(a)(ii)(A) of the Corporations Act that the
Scheme Resolution is passed at the Scheme Meeting by a majority in number of CCV
Shareholders present and voting, either in person or by proxy;      
Implementation Date means the date which is 5 Business Days after the Scheme
Record Date, or such other date as EZCORP and CCV agree in writing;      
Independent Director means a Director who is independent of EZCORP;

8



--------------------------------------------------------------------------------



 



    Independent Expert means the person appointed by CCV as independent expert
to prepare the Independent Expert’s Report;

    Independent Expert’s Report means the independent expert’s report prepared
in relation to the Transaction;       Joint Venture Agreements means:

  (a)   the Global JV Joint Venture Agreement; and     (b)   Americas JV Joint
Venture Agreement,

    in the form agreed and initialled by the parties for identification
purposes, or in such other form as EZCORP and CCV agree in writing;       Joint
Venture Assets means the assets to be transferred by the members of the CCV
Group to Global JV or Americas JV under the Joint Venture Agreements or any
agreements to be entered into pursuant to the Joint Venture Agreements, other
than the Joint Venture Contracts and the Joint Venture Intellectual Property
Rights;       Joint Venture Contracts means the contracts, instruments and other
commitments to be transferred, novated or assigned by the members of the CCV
Group to Global JV or Americas JV under the Joint Venture Agreements or any
agreements to be entered into pursuant to the Joint Venture Agreements;      
Joint Venture Intellectual Property Rights means the intellectual property
rights to be transferred or licensed by the members of the CCV Group to Global
JV or Americas JV under the Joint Venture Agreements or any agreements to be
entered into pursuant to the Joint Venture Agreements;       Last Accounts
Balance Date means 31 December 2010;       Last Accounts means the
audit-reviewed but unaudited accounts for the CCV Group for the half year ended
on the Last Accounts Balance Date;       Long Stop Date means 30 September 2011,
or such later date as EZCORP and CCV agree in writing;       LSE means London
Stock Exchange plc;       LSE Main Market means the LSE’s main market for listed
securities;       Nominated Subsidiary means a direct or indirect wholly-owned
subsidiary of EZCORP nominated by EZCORP by written notice to CCV no later than
5 Business Days prior to the lodgement of the Scheme Booklet with ASIC;      
Nominee Directors means those directors other than the Independent Directors.  
    Prescribed Foreign Investor has the meaning given under section 17E of the
FATA;       Protocol means the independent board committee protocols adopted by
the Board with respect to the participation of Nominee Directors in
deliberations relating to the Transaction.       Official List means the
Official List maintained by the FSA;

9



--------------------------------------------------------------------------------



 



    Reference Rate means in relation to interest payable on any payment due
under this agreement, the average bid rate displayed on the Reuters Screen BBSY
for a 3 month term at or about 10.30 am on the first date on which interest
accrues on that payment;

    Register means the register of CCV Shares maintained on behalf of CCV in
Australia by Computershare Investor Services Pty Limited ACN 078 279 277 and in
the UK by Computershare Investor Services PLC;       Regulatory Conditions means
the Conditions in subclauses 3.1(d) and 3.1(e);       Relevant Interest has the
meaning given in the Corporations Act;       Representative means:

  (a)   in relation to CCV, a member of the CCV Group, any director, officer or
employee of any member of the CCV Group, and any financier, financial adviser,
accounting adviser, auditor, legal adviser or technical or other expert adviser
or consultant to any member of the CCV Group in relation to the Transaction; and
    (b)   in relation to EZCORP, a member of the EZCORP Group, any director,
officer or employee of any member of the EZCORP Group, and any financier,
financial adviser, accounting adviser, auditor, legal adviser, or technical or
other expert adviser or consultant to any member of the EZCORP Group in relation
to the Transaction;

    RG 60 means Regulatory Guide 60 issued by ASIC in December 2009, as amended;
      Scheme means the scheme of arrangement under Part 5.1 of the Corporations
Act between CCV and CCV Shareholders, in the form attached as Annex 1 (amended,
if applicable, in accordance with clause 4.4(c), clause 5.2(m) and/or clause
5.2(n)), subject to any amendments made (or required by the Court under section
411(6) of the Corporations Act) and approved by EZCORP and CCV in writing;      
Scheme Booklet means the explanatory memorandum and accompanying materials to be
approved by the Court and sent to CCV Shareholders in advance of the Scheme
Meeting;       Scheme Consideration means $0.91 in respect of each Scheme Share
held by a Scheme Shareholder;       Scheme Meeting means the meeting of CCV
Shareholders ordered by the Court to be convened pursuant to section 411(1) of
the Corporations Act in respect of the Scheme;       Scheme Record Date means
5:00 pm on the date which is 5 Business Days after the Effective Date;      
Scheme Resolution means the resolution to be put to CCV Shareholders at the
Scheme Meeting to approve the Scheme;       Scheme Shareholder means a person
(other than an Excluded Shareholder) who is registered in the Register as the
holder of one or more Scheme Shares as at the Scheme Record Date;       Scheme
Shares means 30% of the CCV Shares held by each Scheme Shareholder as at the
Scheme Record Date, other than the Excluded Shares, as adjusted pursuant to
clauses 3.4(a) and 3.4(b) of the Scheme;

10



--------------------------------------------------------------------------------



 



    Second Court Date means the first day on which the application made to the
Court for an order pursuant to section 411(4)(b) of the Corporations Act
approving the Scheme is heard or, if the application is adjourned for any reason
prior to any substantive hearing of the application, the first day on which the
adjourned application is heard;

    Share Splitting means the splitting, directly or indirectly, by a holder of
CCV Shares into two or more parcels of CCV Shares whether or not it results in
any change in beneficial ownership of the CCV Shares;       Superior Proposal
means a written bona fide Competing Proposal which the Independent Directors
acting in good faith and after having first obtained written advice from CCV’s
legal advisers determine is:

  (a)   reasonably capable of being completed, taking into account all aspects
of the Competing Proposal; and     (b)   more favourable to CCV Shareholders
than the Scheme, taking into account all terms and conditions of the Competing
Proposal;

    Tax means any charge, tax, levy, impost or withholding having the character
of taxation, wherever chargeable and however collected or recovered, imposed for
support of national, federal, state, municipal or local government or any other
governmental or regulatory authority, body or instrumentality including but not
limited to tax on gross net income, profits or gains, taxes on receipts, sales,
use, occupation, GST, value added taxes and social security taxes;      
Timetable means the indicative timetable set out in Annex 3, subject to such
amendments as EZCORP and CCV agree in writing or as are required by the Court;  
    Third Party means a person other than the EZCORP or its related entities;  
    Transaction means the Scheme and the transactions contemplated under the
Joint Venture Agreements;       UK means the United Kingdom; and       USA means
the United States of America.   1.2   References to specific terms

  (a)   Insolvency         For the purposes of this agreement, a person is
insolvent if:

  (a)   an administrator, liquidator, provisional liquidator, receiver, receiver
and manager or equivalent officer has been appointed in respect of that person
or the whole or any part of its assets or undertaking;     (b)   an arrangement,
compromise or similar arrangement with creditors has been proposed, agreed or
sanctioned in respect of that person;     (c)   an order or application has been
made, or a resolution has been passed, for the winding up or dissolution of that
person;

11



--------------------------------------------------------------------------------



 



  (d)   that person has stopped paying its debts as they fall due or is unable
to pay its debts as they fall due; or     (e)   that person has otherwise
become, or is otherwise taken to be, insolvent in any jurisdiction.

  (f)   Related entities         For the purposes of this agreement, one entity
is related to another if the first entity:

  (i)   controls the second entity;     (ii)   is under the control of the
second entity; or     (iii)   is under the control of a third entity that also
controls the second entity,

      in each case for the purposes of section 50AA of the Corporations Act.

1.3   References to certain other words and terms       In this agreement:

  (a)   any reference, express or implied, to any legislation in any
jurisdiction includes:

  (i)   that legislation as amended, extended or applied by or under any other
legislation made before or after signature of this agreement;     (ii)   any
legislation which that legislation re-enacts with or without modification; and  
  (iii)   any subordinate legislation made before or after signature of this
agreement under that legislation, including (where applicable) that legislation
as amended, extended or applied as described in subclause 1.3(a)(i), or under
any legislation which it re-enacts as described in subclause 1.3(a)(ii);

  (b)   references to persons or entities include natural persons, bodies
corporate, partnerships, trusts and unincorporated associations of persons;    
(c)   references to an individual or a natural person include his estate and
personal representatives;     (d)   the schedules and annexes form part of this
agreement and a reference to a clause, subclause, schedule or annex is a
reference to a clause, subclause, schedule or annex of or to this agreement;    
(e)   subject to clause 18.2, references to a party to this agreement include
the successors or assigns (immediate or otherwise) of that party;     (f)   a
reference to any time is, unless otherwise indicated, a reference to that time
in Perth, Australia; and     (g)   a reference to $, A$ or dollars is to
Australian currency.

12



--------------------------------------------------------------------------------



 



1.4   Rules of interpretation       In this agreement:

  (a)   singular words include the plural and vice versa;     (b)   a word of
any gender includes the corresponding words of any other gender;     (c)   if a
word or phrase is defined, other grammatical forms of that word have a
corresponding meaning;     (d)   general words must not be given a restrictive
meaning by reason of the fact that they are followed by particular examples
intended to be embraced by the general words;     (e)   nothing is to be
construed adversely to a party just because that party put forward this
agreement or the relevant part of this agreement; and     (f)   the headings do
not affect interpretation.

1.5   Things required to be done other than on a Business Day       Unless
otherwise indicated, if the day on which any act, matter or thing is to be done
under this agreement is a day other than a Business Day, that act, matter or
thing must be done on or by the next Business Day.   2.   AGREEMENT TO PROPOSE
THE SCHEME       CCV agrees to propose the Scheme, and EZCORP agrees to assist
CCV to propose the Scheme, on and subject to the terms of this agreement.   3.  
CONDITIONS PRECEDENT TO THE SCHEME   3.1   Conditions       The Scheme will not
become Effective, and the obligations of EZCORP under clause 4.2 are not
binding, unless and until each of the following conditions precedent is
satisfied or waived in accordance with clause 3.5:

  (a)   the Court approves the Scheme in accordance with section 411(4)(b) of
the Corporations Act;     (b)   before 8:00 am on the Second Court Date, CCV
Shareholders approve the Scheme at the Scheme Meeting by the requisite
majorities as may be modified by the Court in accordance with section
411(4)(a)(ii)(A) of the Corporations Act;     (c)   before 8:00 am on the Second
Court Date, CCV Shareholders approve the Joint Venture Agreements in accordance
with Chapter 2E of the Corporations Act;     (d)   if EZCORP elects to use a
Nominated Subsidiary under the Scheme and the Nominated Subsidiary is not a
Prescribed Foreign Investor, before 8:00am on the Second Court Date the
Treasurer of the Commonwealth of Australia either:

13



--------------------------------------------------------------------------------



 



  (i)   ceases to be empowered to make an order under the FATA in relation to
the Transaction including the proposed acquisition by EZCORP of the Scheme
Shares ; or     (ii)   gives written advice of a decision by or on behalf of the
Treasurer stating (either unconditionally or on the basis of conditions which
are reasonably acceptable to EZCORP) that there is no objection to the
Transaction, including the acquisition by EZCORP of the Scheme Shares;

  (e)   before 8:00am on the Second Court Date each of ASIC and ASX gives all
approvals and consents, and takes such other steps, as EZCORP and CCV agree are
necessary or desirable to implement the Transaction;     (f)   no Authority
takes any action, or imposes any legal restraint or prohibition, to prevent
implementation of the Transaction which remains in force at 8:00am on the Second
Court Date;     (g)   no CCV Prescribed Occurrence occurs between the date of
this agreement and 8:00am on the Second Court Date;     (h)   no CCV Material
Adverse Change occurs between the date of this agreement and 8:00am on the
Second Court Date;     (i)   the representations and warranties given by CCV in
clause 10.1 are true and correct in all material respects as at the date of this
agreement and, unless otherwise expressly stated, also as at 8:00 am on the
Second Court Date, and no material breach of the undertakings given by CCV in
clause 10.2 occurs between the date of this agreement and 8:00 am on the Second
Court Date;     (j)   the representations and warranties given by EZCORP in
clause 10.4 are true and correct in all material respects as at the date of this
agreement and, unless otherwise expressly stated, also as at 8:00 am on the
Second Court Date, and no material breach of the undertakings given by EZCORP in
clause 10.5 occurs between the date of this agreement and 8:00am on the Second
Court Date;     (k)   each of CCV and EZCORP has complied with its obligations
under clause 9.1 of this agreement (by the times specified in that clause); and
    (l)   by 14 May 2011 (or such later date as the parties agree in writing),
either:

  (i)   the DAS Unwinding has occurred; or     (ii)   both:

  (A)   CCV and EZCORP have obtained all approvals, consents or permissions that
may be required from any Authority to permit the Scheme to be proposed in
respect of CCV Units rather than CCV Shares (in the manner contemplated by
clause 4.4(f)), including without limitation written confirmation from the UK
Takeover Panel that the UK Takeover Code does not apply to the offer to be made
for the CCV Units; and     (B)   CCV has received legal advice from UK counsel
(in a form satisfactory to EZCORP) to the effect that:

14



--------------------------------------------------------------------------------



 



  I.   no separate offer is required under UK laws or regulation (whether
implemented by contractual takeover or scheme of arrangement) to effect or
permit the transfer of CCV UK Dividend Access Shares to EZCORP as contemplated
by clause 4.4(f); and     II.   CCV UK has the power under its constitution to
effect such transfer of CCV UK Dividend Access Shares without any action,
approval or consent by any third party.

3.2   Satisfaction of Conditions       Without prejudice to the obligations of
the parties under clause 5 or any other provision of this agreement:

  (a)   to the extent that it is within its power to do so, each party must use
best endeavours to procure that the Conditions in subclauses 3.1(a), 3.1(b),
3.1(c), 3.1(e), 3.1(f), 3.1(k) and 3.1(l) are satisfied;     (b)   CCV must use
its best endeavours to procure that the Conditions in subclauses 3.1(g), 3.1(h)
and 3.1(i) are satisfied; and     (c)   EZCORP must use its best endeavours to
procure that the Conditions in subclauses 3.1(d) and 3.1(j) is satisfied.

3.3   Obligations in relation to Regulatory Conditions       Without limiting
clause 3.2:

  (a)   EZCORP and CCV must co-operate in good faith for the purposes of
enabling the Regulatory Conditions to be satisfied and must consult with each
other in advance regarding the process to be followed in seeking to satisfy the
Regulatory Condition;     (b)   EZCORP and CCV must promptly make all
notifications and applications to any Authority necessary to procure the
satisfaction of the Regulatory Conditions and must give the other party a copy
of those notifications and applications;     (c)   each of EZCORP and CCV must
promptly:

  (i)   give the other all information reasonably required by the other for the
purpose of enabling the Regulatory Conditions to be satisfied; and     (ii)  
give the Authorities referred to in subclause 3.3(b) all additional information
required by those Authorities for the purposes of considering EZCORP’s and/or
CCV’s applications (as the case may be).

3.4   Notifications       Each of EZCORP and CCV must:

  (a)   keep the other informed of the steps it has taken to procure, and of any
other progress made towards satisfaction of the Conditions;     (b)   promptly
notify the other in writing if it becomes aware that any Condition has been
satisfied; and

15



--------------------------------------------------------------------------------



 



  (c)   promptly notify the other in writing of a failure to satisfy a Condition
or of any change or event of which it becomes aware that may lead to a Condition
not being satisfied.

3.5   Waiver of Conditions       The Conditions in subclauses 3.1(a), 3.1(b),
3.1(c), 3.1(d), 3.1(e) and 3.1(f) cannot be waived. Any breach or
non-satisfaction of the other Conditions may be waived as follows:

  (a)   any breach or non-satisfaction of the Conditions in subclauses 3.1(g),
3.1(h), 3.1(i) or 3.1(l) can only be waived by notice from EZCORP to CCV;    
(b)   any breach or non-satisfaction of the Condition in subclause 3.1(j) can
only be waived by notice from CCV to EZCORP; and     (c)   any breach or
non-satisfaction of the Condition in subclause 3.1(k) can only be waived with
the consent of both parties.

    A party entitled to waive the breach or non-satisfaction of a Condition
pursuant to this clause 3.5 may do so in its absolute discretion.

3.6   Effect of waiver       If a party waives a breach or non-satisfaction of a
Condition, that waiver does not:

  (a)   preclude the party waiving the Condition from suing the other party for
any breach of this agreement resulting from the breach or non-satisfaction of
that Condition or arising from the same event that gave rise to the breach or
non-satisfaction of the Condition; or     (b)   constitute a waiver of any other
Condition resulting from the same event or a waiver of a breach or
non-satisfaction of that Condition resulting from any other event.

3.7   Consultations on failure to satisfy Conditions       If any event, matter
or circumstance occurs that prevents or is reasonably likely to prevent any of
the Conditions (other than the Condition in subclause3.1(a)) being satisfied as
at 8.00 am on the date specified in the Timetable for the Second Court Date (and
the breach or non-satisfaction of the Condition which would otherwise occur has
not already been waived or cannot be waived) then EZCORP and CCV must consult in
good faith with a view to determining whether to take any or all of the
following steps:

  (a)   agree to change the date specified for the Second Court Date in the
Timetable to a later date and if necessary apply to the Court to adjourn to that
later date any application made to the Court for an order pursuant to section
411(4)(b) of the Corporations Act approving the Scheme; and     (b)   agree to
change the Long Stop Date to a later date.

3.8   Termination       If any Condition has not been satisfied or waived in
accordance with clause 3.5 by the Long Stop Date or if any event, matter or
circumstance occurs that prevents any Condition from being satisfied, either
EZCORP or CCV may give notice to the other terminating this agreement and in
that event the provisions of clause 11.4 have effect.

16



--------------------------------------------------------------------------------



 



3.9   Conditions for termination       EZCORP or CCV may only terminate this
agreement under clause 3.8 if:

  (a)   the relevant Condition is for the benefit of that party;     (b)   that
party has fully complied with its obligations under this clause 3 and those
obligations which are applicable to it under clause 5 at the date of
termination; and

  (i)   if clause 3.7 applies in respect of the relevant Condition, EZCORP and
CCV have not agreed to take any of the steps referred to in that clause by the
earlier of 8:00 am on the Second Court Date and 8:00 am on the date that is 5
Business Days after the date that both EZCORP and CCV became aware that
consultations under that clause were required.

    For the purposes of this clause 3.9 a Condition is for the benefit of a
party if, under clause 3.5, it cannot be waived, it can be waived by consent of
EZCORP and CCV or it can be waived by that party by notice to the other.   3.10
  Certificate       If immediately prior to the commencement of the Court
hearing on the Second Court Date all of the Conditions (other than the Condition
in subclause 3.1(a)) have been satisfied or waived in accordance with the terms
of this agreement, EZCORP and CCV must at the hearing provide the Court with a
certificate confirming this.   4.   SCHEME   4.1   Overview       CCV agrees to
propose a scheme of arrangement under Part 5.1 of the Corporations Act under
which the Scheme Shares will be transferred to EZCORP (or where relevant, the
Nominated Subsidiary), and the Scheme Shareholders will be entitled to receive
the Scheme Consideration in accordance with this agreement and the Scheme.   4.2
  Scheme Consideration       EZCORP covenants in favour of CCV (in its own right
and as trustee or nominee on behalf of the Scheme Shareholders) that in
consideration for the transfer to EZCORP (or where relevant, the Nominated
Subsidiary) of each Scheme Share held by a Scheme Shareholder under the terms of
the Scheme, it will:

  (a)   before 5:00pm on the Business Day before the Implementation Date, and
subject to the terms of the Scheme and the Deed Poll, deposit in cleared funds
the Scheme Consideration for each Scheme Share held by each Scheme Shareholder
on the Scheme Record Date into an Australian dollar denominated trust account
operated by CCV (or its share registry) as trustee for the Scheme Shareholders
to be held on trust for those Scheme Shareholders; and     (b)   accept the
transfer of each Scheme Share on the Implementation Date.

4.3   Payment of Scheme Consideration       On the Implementation Date (subject
to EZCORP having complied with clause 4.2(a)) CCV must (in accordance with the
Scheme) pay to each Scheme Shareholder the Scheme Consideration payable to

17



--------------------------------------------------------------------------------



 



    that Scheme Shareholder from the trust account referred to in clause 4.2(a).
Any interest earned on the amount deposited by EZCORP under clause 4.3 will be
for the account of EZCORP.

4.4   DAS Unwinding       The parties acknowledge and agree that:

  (a)   as at the date of this agreement:

  (i)   each CCV Share is contractually stapled to a CCV UK Dividend Access
Share to form a CCV Unit; and     (ii)   CCV Units are quoted on ASX and the LSE
Main Market;

  (b)   as soon as practicable following the date of this agreement (and in any
event before the Scheme Booklet is lodged with ASIC), CCV proposes to unwind the
DAS by way of:

  (i)   the compulsory acquisition by CCV of all CCV UK Dividend Access Shares
under the mechanism set out in CCV UK’s constitution; and     (ii)   the removal
of the CCV Units from:

  (A)   quotation on ASX; and     (B)   admission to the Official List and from
admission to trading on the LSE Main Market; and

  (iii)   the:

  (A)   re-quotation of the CCV Share component of those CCV Units on ASX (which
shall be the primary quotation of such CCV Shares); and     (B)   admission of
the CCV Share component of those CCV Units to the standard segment of the
Official List and admission to the trading on the LSE Main Market;

  (c)   if the DAS is unwound prior to the date of lodgement of the draft Scheme
Booklet with ASIC pursuant to clause 5.2(e), then the Scheme will be proposed in
respect of the Scheme Shares (as CCV Units will no longer exist following
compulsory acquisition of the CCV UK Dividend Access Shares);     (d)   CCV and
EZCORP agree that they will take all actions or steps which are necessary or
desirable to unwind the DAS as set out in clause 4.4(b) including, the case of
CCV, putting such resolutions to its shareholders as are required to approve any
actions or steps in relation to such matters;     (e)   CCV and EZCORP will each
cooperate with the UK Financial Services Authority and any other regulatory body
to give effect to the terms of this clause 4.4 and to unwind the DAS; and    
(f)   if the DAS is not unwound prior to the date of lodgement with ASIC
pursuant to clause 4.4(b), then:

18



--------------------------------------------------------------------------------



 



  (i)   it is intended that the DAS Unwinding be deferred and that the Scheme
will be proposed in respect of CCV Units rather than CCV Shares, and that this
agreement, the Scheme and the Deed Poll be amended accordingly to reflect that
EZCORP (or, where applicable, the Nominated Subsidiary) will acquire 30% of each
Scheme Shareholder’s CCV Units rather than that proportion of their CCV Shares;
and     (ii)   each of CCV and EZCORP will work together in good faith to
promptly implement the amendment referred to in clause 4.4(f)(i).

5.   IMPLEMENTATION OF THE SCHEME   5.1   General obligations       Each of CCV
and EZCORP must do everything reasonably necessary, including by procuring that
its Representatives work in good faith and in a timely and co-operative manner
with the other party and its Representatives, to implement the Scheme:

  (a)   so far as reasonably practicable, in accordance with the Timetable; and
    (b)   in accordance with all laws and regulations applicable in relation to
the Scheme.

5.2   CCV’s specific obligations       Without limiting clause 5.1, CCV must:

  (a)   prepare the Scheme Booklet, which must contain:

  (i)   all information required under the Corporations Act and all other
applicable laws, RG 60 and the ASX Listing Rules;     (ii)   a prominent
statement that the Independent Directors unanimously recommend that CCV
Shareholders vote in favour of the Scheme Resolution and the General Meeting
Resolution in the absence of a Superior Proposal; and     (iii)   a prominent
statement that the Independent Directors intend to vote in favour of the Scheme
Resolution and the General Meeting Resolution all CCV Shares in which they have
a Relevant Interest and over which they have power to control voting in the
absence of a Superior Proposal;

  (b)   promptly provide any assistance and information reasonably requested by
the Independent Expert to enable it to promptly prepare the Independent Expert’s
Report;     (c)   provide to EZCORP drafts of the Scheme Booklet in a timely
manner, provide EZCORP with a reasonable opportunity to review those drafts and
consider in good faith the reasonable comments of EZCORP and its Representatives
when preparing revised drafts of the Scheme Booklet;     (d)   as soon as
practicable after preparation of an advanced draft of the Scheme Booklet
suitable for review by ASIC:

  (i)   provide that draft to EZCORP; and     (ii)   procure that a meeting of
the CCV Board is convened to consider that draft, and, if appropriate, approve
it for submission to ASIC for review;

19



--------------------------------------------------------------------------------



 



  (e)   as soon as practicable after the approval of the CCV Board referred to
in subclause 5.2(d) and receipt of the confirmation from EZCORP referred to in
subclause 5.3(e), provide to ASIC a copy of the advanced draft of the Scheme
Booklet as required by section 411(2) of the Corporations Act;     (f)   keep
EZCORP reasonably informed of any matters raised by ASIC in relation to the
Scheme Booklet, and use best endeavours, in co-operation with EZCORP, to resolve
any such matters;     (g)   apply to ASIC for the production of a statement
pursuant to section 411(17)(b) of the Corporations Act stating that ASIC has no
objection to the Scheme;     (h)   as soon as practicable after the end of the
review by ASIC of the Scheme Booklet, procure that a meeting of the CCV Board is
convened to consider the Scheme Booklet, and, if appropriate, approve it for
lodgement with the Court and, subject to approval by the Court, for dispatch to
CCV Shareholders;     (i)   apply to the Court for an order under section 411(1)
of the Corporations Act directing CCV to convene the Scheme Meeting, and if the
Court makes that order convene the Scheme Meeting in accordance with that order;
    (j)   take all reasonable measures necessary to cause ASIC to register the
explanatory statement relating to the Scheme;     (k)   take all steps necessary
to convene the General Meeting in accordance with CCV’s constitution including,
as required, despatching the notice of meeting and holding the General Meeting;
    (l)   liaise with ASX and use its best endeavours to have ASX put in place
special trading arrangements (whereby Scheme Shares are allocated a distinctive
market quotation) with effect from the Scheme Record Date (or such other date or
time as ASX determines is appropriate) to facilitate the identification (and
transfer pursuant to this Scheme) of the Scheme Shares and the continued trading
of the balance of their Scheme Holding (on a deferred settlement basis if
required by ASX);     (m)   if required, amend clause 5 of the Scheme to reflect
any special trading arrangements put in place by ASX as contemplated by clause
5.2(l) (and CCV will agree to the making of such amendments to the Scheme);    
(n)   if a Nominated Subsidiary is nominated by EZCORP, make all necessary
amendments to the Scheme such that, under the Scheme, the Scheme Shares will be
transferred by the Scheme Shareholders to the Nominated Subsidiary rather than
EZCORP and, if requested by EZCORP, clause 6 of the Scheme will be amended such
that the Nominated Subsidiary will have the benefit of the warranties set out
therein (and CCV will agree to the making of such amendments to the Scheme);    
(o)   advise EZCORP if at any time before the Second Court Date, CCV becomes
aware either:

  (i)   of new information which, were it known at the time the Scheme Booklet
was prepared should have been included in the Scheme Booklet; or     (ii)   that
any part of the CCV Information in the Scheme Booklet is misleading or deceptive
in any material respect (whether by omission or otherwise),

20



--------------------------------------------------------------------------------



 



      and, if CCV or EZCORP considers that supplementary disclosure is required,
provide supplementary disclosure to CCV Shareholders;

  (p)   comply with any reasonable request by EZCORP to give directions in
accordance with Part 6C.2 of the Corporations Act and procure that its share
registry provides to EZCORP, in the form reasonably requested by EZCORP, all
information about the Scheme and CCV Shareholders (including the results of
directions given by CCV under Part 6C.2 of the Corporations Act) which EZCORP
reasonably requires in order to:

  (i)   canvas approval of the Scheme Resolution by CCV Shareholders;     (ii)  
facilitate the provision of the Scheme Consideration, including details of the
Register (including any CHESS sub-register and issuer sponsored sub-register) on
the Scheme Record Date, and details of any elections made by Scheme Shareholders
under clause 3.4(b) of the Scheme; or     (iii)   determine whether any Scheme
Shareholders have engaged in shareholding splitting or division as described in
clause 3.5(c) of the Scheme,

      other than information that CCV’s share registry is prohibited from
providing by law or by the operating rules of any financial market or clearing
and settlement facility;

  (q)   if the Scheme Resolution is not passed by reason only of the
non-satisfaction of the Headcount Test and either EZCORP or CCV considers,
acting reasonably, that Share Splitting or some abusive or improper conduct may
have caused or contributed to the Headcount Test not having been satisfied,
apply for an order of the Court contemplated by section 411(4)(a)(ii)(A) of the
Corporations Act to disregard the Headcount Test;     (r)   if the Scheme
Resolution is passed by the requisite majorities of CCV Shareholders (as may be
modified by the Court in accordance with section 411(4)(a)(ii)(A) of the
Corporations Act), promptly apply to the Court for an order approving the Scheme
as approved by CCV Shareholders at the Scheme Meeting;     (s)   provide to the
Court on the Second Court Date a certificate in relation to the satisfaction of
the Conditions contemplated by the terms of the Scheme, in accordance with
clause 3.10;     (t)   if the Court approves the Scheme in accordance with
sections 411(4)(b) and 411(6) of the Corporations Act:

  (i)   promptly lodge with ASIC an office copy of the order approving the
Scheme in accordance with section 411(10) of the Corporations Act;     (ii)  
close the Register as at the Scheme Record Date to determine the identity of the
Scheme Shareholders and their entitlements to the Scheme Consideration;    
(iii)   subject to EZCORP satisfying its obligations under clauses 4.2(a) and
5.3, on the Implementation Date, effect transfer of the Scheme Shares to EZCORP
in accordance with the Scheme; and     (iv)   do all other things contemplated
by or necessary to give effect to the Scheme and the orders of the Court; and

  (u)   use its reasonable endeavours to ensure that the CCV Shares continue to
be quoted (even if suspended from trading) on ASX.

21



--------------------------------------------------------------------------------



 



5.3   EZCORP’s specific obligations       Without limiting clause 5.1, EZCORP
must:

  (a)   prepare and provide to CCV for inclusion in the Scheme Booklet all
information relating to:

  (i)   EZCORP;     (ii)   the arrangements EZCORP has in place to fund the
Scheme Consideration;     (iii)   EZCORP’s intentions in relation to the assets,
business and employees of CCV if the Scheme is approved and implemented; and    
(iv)   the Americas JV and the Global JV,

      required under the Corporations Act and all other applicable laws, RG 60
and the ASX Listing Rules to be included in the Scheme Booklet (the EZCORP
Information);

  (b)   provide to CCV drafts of the EZCORP Information in a timely manner,
provide CCV with a reasonable opportunity to review those drafts and consider in
good faith the reasonable comments of CCV and its Representatives when preparing
revised drafts of that information;     (c)   subject to the Independent Expert
entering into arrangements reasonably required by EZCORP, provide any assistance
and information reasonably requested by CCV or by the Independent Expert in
connection with the preparation of the Independent Expert’s Report;     (d)   as
soon as practicable after receipt of any draft of the Scheme Booklet from CCV
review and provide comments on that draft;     (e)   as soon as practicable
after:

  (i)   receipt from CCV of the advanced draft of the Scheme Book referred to in
subclause 5.2(d)(i); and     (ii)   CCV has notified EZCORP in writing that ASIC
has completed its review of the Scheme Booklet,

      confirm to CCV in writing whether or not the EZCORP Information in form
and context in which it appears in the Scheme Booklet is accurate and not
misleading or deceptive (whether by omission or otherwise);     (f)   before the
First Court Date deliver to CCV:

  (i)   an executed copy of the Deed Poll; and     (ii)   a consent to the
inclusion of the EZCORP Information in the Scheme Booklet in the form and
context it appears;

  (g)   advise CCV if at any time before the Second Court Date, EZCORP becomes
aware either:

  (i)   of new information which, were it known at the time the Scheme Booklet
was prepared should have been included in the EZCORP Information that is
included in the Scheme Booklet; or

22



--------------------------------------------------------------------------------



 



  (ii)   that any part of the EZCORP Information is misleading or deceptive in a
material respect (whether by omission or otherwise),

      together with such additional information as CCV requires to determine
whether supplementary disclosure to CCV Shareholders is required;     (h)  
provide to the Court on the Second Court Date a certificate in relation to the
satisfaction of the Conditions contemplated by the terms of the Scheme, in
accordance with clause 3.10;     (i)   if the Scheme becomes Effective, provide
or procure the provision of the Scheme Consideration in accordance with clause
4.2(a) and the Deed Poll, and otherwise satisfy its obligations under the Deed
Poll; and     (j)   accept a transfer of the Scheme Shares as contemplated by
clause 4.2(b).

5.4   Appeal if orders not made       If the Court refuses to make any order
sought by CCV under clause 5.2, EZCORP and CCV must consult in good faith as to
whether to appeal the Court’s decision and if, in the opinion of independent
Senior Counsel, practising in New South Wales or Western Australia in the area
of corporate law, obtained by either EZCORP or CCV within 10 Business Days after
the Court’s decision, there are reasonable prospects of successfully appealing
the Court’s decision:

  (a)   CCV must appeal the Court’s decision unless EZCORP and CCV otherwise
agree in writing;     (b)   the cost of any such appeal is to be borne by CCV
and EZCORP in equal proportions; and     (c)   if any such appeal is made the
parties must amend this agreement so that the Long Stop Date is deferred by the
number of days between the date on which the Court refused to make the relevant
order and the date on which the appeal from that refusal is finally determined,
or to such other date as EZCORP and CCV agree in writing.

5.5   Court proceedings       In relation to each Court hearing held or required
under this clause 5 to be held in relation to the Scheme (including any appeal
under clause 5.4):

  (a)   CCV must:

  (i)   consult with EZCORP in relation to all documents required to be filed
with or presented to the Court (including originating process, affidavits,
submissions and draft Court orders) and must consider in good faith comments
from EZCORP and its Representatives on those documents;     (ii)   engage
appropriate counsel to represent it at the hearing; and     (iii)   consent to
the separate representation of EZCORP by counsel and any application by EZCORP
for leave of the Court to be represented; and

  (b)   EZCORP must engage counsel to represent it at the hearing and though its
counsel undertake (if requested by the Court) to do all such things and take all
such steps within its power as may be reasonably necessary in order to ensure
the fulfilment of its obligations under the Scheme.

23



--------------------------------------------------------------------------------



 



5.6   Responsibility statements       The Scheme Booklet must contain
responsibility statements, in a form to be agreed between EZCORP and CCV,
containing words to the effect that:

  (a)   CCV has provided, and is responsible for, the CCV Information in the
Scheme Booklet, and that none of EZCORP and its directors, officers and
employees assumes any responsibility for the accuracy or completeness of the CCV
Information (other than the Nominee Directors who shall have the same level of
responsibility as the other directors of CCV in relation to CCV Information that
does not relate to the recommendation of the Independent Directors or the
reasons for their recommendation);     (b)   EZCORP has provided, and is
responsible for, the EZCORP Information, and that none of CCV and its directors,
officers and employees assumes any responsibility for the accuracy or
completeness of the EZCORP Information (other than the Nominee Directors who, as
directors of EZCORP, will have the same level of responsibility as the other
directors of EZCORP); and     (c)   the Independent Expert has provided and is
responsible for the Independent Expert’s Report, and that none of EZCORP, CCV
and their respective directors, officers and employees assumes any
responsibility for the accuracy or completeness of the Independent Expert’s
Report.

5.7   Board changes

  (a)   On the Implementation Date, CCV must, subject to receiving consents to
appointment as director from the relevant persons, take all actions necessary to
cause the CCV Board to be comprised of the following members:

  (i)   Sterling B. Brinkley, Paul E. Rothamel, Mark Kuchenrither and Stephen A.
Stamp (or if any of them are for any reason unwilling or unable to be appointed
as a member of the CCV Board, another person nominated in writing by EZCORP);  
  (ii)   Peter Cumins;     (iii)   Reginald Webb (who shall continue to serve as
Non-Executive Chairman); and     (iv)   John Yeudall.

  (b)   On or before the Implementation Date, CCV must use its best endeavours
to ensure that, unless otherwise agreed by EZCORP in writing, each member of the
CCV Board (other than the Directors appointed in accordance with clauses 5.7(a)
above) resigns from the CCV Board effective as of the Implementation Date and
acknowledges that the director has no claim against the CCV Group other than for
accrued directors fees and expenses.     (c)   On or before the Implementation
Date, EZCORP must take all action necessary to procure the resignation of the
Nominee Directors from the CCV Board so that the CCV Board can be constituted in
accordance with clause 5.7(a) above.

24



--------------------------------------------------------------------------------



 



6.   RECOMMENDATION OF SCHEME   6.1   Public announcement       On the date of
this agreement, CCV will issue an announcement in the form agreed by the parties
prior to signing this agreement. The announcement will state that each
Independent Director intends to recommend that CCV Shareholders vote in favour
of the Scheme Resolution and the General Meeting Resolution in the absence of a
Superior Proposal and subject to the Independent Expert’s Report concluding that
the Scheme is in the best interests of CCV Shareholders.   6.2   Recommendation
by Independent Directors       Subject to clause 6.3, CCV undertakes to EZCORP
to ensure that the Independent Directors:

  (a)   will unanimously recommend in the Scheme Booklet that CCV Shareholders
vote in favour of the Scheme Resolution and the General Meeting Resolution in
the absence of a Superior Proposal;     (b)   will give reasons for that
recommendation in the Scheme Booklet;     (c)   will not change or withdraw that
recommendation and will not make any public statement which would suggest that
the Scheme is no longer recommended; and     (d)   make a statement in the
Scheme Booklet that they intend to vote in favour of the Scheme Resolution and
the General Meeting Resolution all CCV Shares in which they have a relevant
interest and over which they has the power to control voting, in the absence of
a Superior Proposal.

6.3   Change to recommendation       The obligations of CCV under clause 6.2
cease to apply if:

  (a)   the Independent Expert’s Report concludes that the Scheme is not in the
best interests of CCV Shareholders; or     (b)   the Independent Directors,
after having first obtained advice from CCV’s legal advisers and, if
appropriate, CCV’s financial advisers, determine that a Competing Proposal
constitutes a Superior Proposal.

7.   EXCLUSIVITY   7.1   No-shop restriction       During the Exclusivity Period
CCV must ensure that neither it nor any of its Representatives directly or
indirectly initiates, solicits or encourages any enquiries, negotiations or
discussions, or communicates any intention to do any of these things, with a
view to a Competing Proposal, or which would reasonably be expected to lead to a
Competing Proposal.   7.2   No-talk restriction       Subject to clause 7.6,
during the Exclusivity Period CCV must ensure that neither it nor any of its
Representatives directly or indirectly enters into, continues or participates in
negotiations or discussions in relation to a Competing Proposal, or which would
reasonably be expected to lead to a Competing Proposal, even if:

25



--------------------------------------------------------------------------------



 



  (a)   the Competing Proposal was not directly or indirectly initiated,
solicited, facilitated or encouraged by CCV or any of its Representatives; or  
  (b)   that person has publicly announced its Competing Proposal.

7.3   No due diligence

  (a)   Without limiting clause 7.2 but subject to clause 7.6, during the
Exclusivity Period CCV must ensure that neither it nor any of its
Representatives:

  (i)   directly or indirectly solicits, facilitates or encourages any party
(other than EZCORP or its Representatives) to undertake a due diligence
investigation on any member of the CCV Group; or     (ii)   makes available to
any person (other than EZCORP or its Representatives) or permits any such person
to receive any non-public information relating to any member of the CCV Group,

      in connection with such person formulating, developing, finalising or
assisting in the formulation, development or finalisation of a Competing
Proposal.     (b)   This clause 7.3 does not prevent CCV providing information
to the ASX or CCV’s auditors and advisers acting in that capacity in the
ordinary course of business (and not to undertake the activities referred to in
clause 7.5(a)) or in order to implement the Scheme.

7.4   Notification       Subject to clause 7.6, during the Exclusivity Period
CCV must immediately inform EZCORP if CCV or any of its Representatives is
approached by any person to discuss or engage in any activity that would breach
the obligations of CCV under any of clauses 7.1, 7.2 and 7.3 (or would do so if
it were not for clause 7.6) and must as soon as reasonably practicable provide
in writing to EZCORP details of the Competing Proposal sought to be discussed by
the person making the approach or in relation to which the person making the
approach wishes to engage in such activity, but not the identity of the person
making the approach.   7.5   EZCORP’s right to respond

  (a)   If CCV receives a Competing Proposal and, as a result, any Independent
Director proposes to change or withdraw their statement that they consider the
Scheme to be in the best interests of CCV Shareholders:

  (i)   CCV Group must not, until the expiration of 3 Business Days following
the receipt of a notice under clause 7.4 by EZCORP, enter into any legally
binding agreement with respect to the Competing Proposal or otherwise progress
the Competing Proposal including by permitting the bidder to undertake due
diligence investigations on the CCV Group (except where permitted pursuant to
clause 7.6); and     (ii)   EZCORP will have the right, but not the obligation,
at any time until the expiration of 3 Business Days following receipt of that
notice from CCV, to offer to amend the terms of the Scheme or the Joint Venture
Agreements, or propose any other transaction (each an EZCORP Counterproposal),
and if EZCORP does so, the Independent Directors must review the EZCORP
Counterproposal in good faith to

26



--------------------------------------------------------------------------------



 



      determine whether it is more favourable to CCV Shareholders than the
Competing Proposal.

  (b)   If the Independent Directors determine in good faith that the EZCORP
Counterproposal is more favourable to CCV Shareholders than the Competing
Proposal, then:

  (i)   if the EZCORP Counterproposal contemplates an amendment to the Scheme or
the Joint Venture Agreements, the parties must enter into an agreement amending
this agreement and reflecting the EZCORP Counterproposal;     (ii)   if the
EZCORP Counterproposal contemplates any other transaction, CCV must make an
announcement to ASX as soon as reasonably practicable which states that the
Independent Directors recommend the EZCORP Counterproposal, and the parties must
pursue implementation of the EZCORP Counterproposal in good faith; and     (iii)
  CCV must not, and must procure that the Independent Directors do not publicly
state that they intend to recommend, or enter into an agreement, commitment,
arrangement or undertaking relating to that Competing Proposal.

  (c)   For the purpose of this clause 7.5, each successive material
modification of any Competing Proposal (including any change to price) will be
deemed to constitute a new Competing Proposal and the provisions of clauses 7.4
and 7.5 will apply to each such new modified proposal.

7.6   Exceptions       The restrictions in clauses 7.2 and 7.3 and the
notification obligations in clause 7.4 do not apply in respect of a bona fide
Competing Proposal if the Independent Directors, after having first obtained
advice from CCV’s legal advisers and, if appropriate, CCV’s financial advisers,
have determined, in good faith that:

  (a)   the Competing Proposal in respect of which those restrictions and
notification obligations would otherwise apply is a Superior Proposal, or may
reasonably be expected to lead to a Superior Proposal; and     (b)   failing to
respond to such Competing Proposal or providing the notification referred to in
clause 7.4 (as applicable) would be likely to constitute a breach of the
fiduciary or statutory duties of members of the CCV Board.

8.   OTHER OBLIGATIONS DURING EXCLUSIVITY PERIOD   8.1   Access and information
      During the Exclusivity Period and subject to the Protocol, CCV must
procure that EZCORP and its Representatives are given reasonable access to the
properties, books and records and management of the CCV Group for the purposes
of:

  (a)   implementing the Transaction;     (b)   implementing the Americas JV and
the Global JV;     (c)   providing information to EZCORP’s financiers; and

27



--------------------------------------------------------------------------------



 



  (d)   any other purpose agreed between EZCORP and CCV,

    unless the provision of such access is prohibited by law or any
confidentiality obligations owed to third parties.   8.2   Access to board
papers and CCV directors       Without limiting clause 8.1, during the
Exclusivity Period and subject to the Protocol, CCV must provide EZCORP with
copies of the papers provided to the CCV Board and monthly management accounts
for CCV and members of the CCV Group within 3 Business Days after they are
provided to CCV Board members unless the Independent Directors form the view
that to do so would not be in the best interests of CCV or would not be
appropriate given the negotiations taking place in respect of the Americas JV
and the Global JV.   8.3   Conduct of business       During the Exclusivity
Period, CCV must procure that each member of the CCV Group carries on its
businesses in the ordinary and usual course and in substantially the same manner
as conducted at the date of this agreement and must use its best endeavours to
procure that:

  (a)   no CCV Prescribed Occurrence occurs between the date of this agreement
and 8:00 am on the Second Court Date;     (b)   each member of the CCV Group:

  (i)   preserves its relationships with all Authorities, customers, suppliers,
licensors, franchisees, licensees, joint venturers and others with whom they
have business dealings;     (ii)   preserves intact its current business
organisation and maintains its assets in good working order;     (iii)   keeps
available the services of its key employees and procures that those key
employees continue to conduct the business and affairs of the CCV Group in the
ordinary and usual course;     (iv)   does not enter or agree to enter into any
unusual or abnormal contract or commitment; and     (v)   does not reduce its
insurance coverage or permit any of its insurances to lapse or do anything that
would make any policy of insurance void or voidable.

8.4   Exceptions       The obligations of CCV under clause 8.3 do not apply to
actions undertaken by any member of the CCV Group:

  (a)   which are required to be undertaken pursuant to this agreement or in
accordance with existing contractual obligations fairly disclosed in writing by
CCV to EZCORP before the date of this agreement; or     (b)   with the prior
written consent of EZCORP.

28



--------------------------------------------------------------------------------



 



9.   PARTICULAR OBLIGATIONS OF PARTIES   9.1   JV Companies and Joint Venture
Agreements

  (a)   EZCORP and CCV must take all steps reasonably necessary to form and
incorporate the Global JV and the Americas JV (the JVCos),     (b)   The JVCos
must be incorporated as soon as practicable following the date of this agreement
(but in any event no later than 8:00am on the First Court Date) in jurisdictions
to be agreed by EZCORP and CCV.     (c)   Before the Scheme Meeting, EZCORP and
CCV must:

  (i)   execute, and must procure that the JVCos execute, the Joint Venture
Agreements (which are conditional on implementation of the Scheme); and     (ii)
  do things all things necessary, and must procure that the JVCos do all things
necessary, to amend the constitutions of the JVCos so that they are consistent
with the Joint Venture Agreements.

9.2   Board composition       EZCORP agrees to take all reasonable steps to
ensure that, with effect from the Implementation Date and for so long as greater
than 10% of the outstanding CCV Shares are held by persons other than members of
the EZCORP Group, at least two members of the CCV Board will be independent of
EZCORP and CCV. The initial directors serving in this capacity will be Reginald
Webb (serving as Non-Executive Chairman) and John Yeudall.   10.  
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS   10.1   CCV representations and
warranties       CCV represents and warrants to EZCORP (in its own right and as
trustee for the EZCORP Indemnified Parties (other than the Nominee Directors
solely in their capacity as a director of CCV)) that each of the statements set
out in Schedule 1 is true, accurate and not misleading.   10.2   CCV
undertakings       CCV undertakes to EZCORP (in its own right and as trustee for
the EZCORP Indemnified Parties (other than the Nominee Directors solely in their
capacity as a director of CCV)) that:

  (a)   the CCV Information:

  (i)   will be prepared in good faith and on the understanding that each of the
EZCORP Indemnified Parties will rely on that information for the purposes of
considering and approving the EZCORP Information in the Scheme Booklet;     (ii)
  will comply with the Corporations Act and all other applicable laws, RG 60 and
the ASX Listing Rules; and     (iii)   in the form and context in which it
appears in the Scheme Booklet will be true and correct in all material respects
and will not be misleading or deceptive in any material respect (whether by
omission or otherwise) as at the date the Scheme Booklet is sent to CCV
Shareholders;

29



--------------------------------------------------------------------------------



 



  (b)   it will provide to CCV Shareholders and EZCORP all new information of
which it becomes aware after the Scheme Booklet has been sent to CCV
Shareholders and before the date of the Scheme Meeting which is necessary to
ensure that the CCV Information, in the form and context in which it appears in
the version of the Scheme Booklet sent to CCV Shareholders, is not misleading or
deceptive in any material respect (whether by omission or otherwise); and    
(c)   all information provided by or on behalf of CCV to the Independent Expert
will be provided in good faith and on the understanding that the Independent
Expert will rely upon that information for the purpose of preparing the
Independent Expert’s report for inclusion in the Scheme Booklet, will be true
and correct in all material respects and will not be misleading or deceptive in
any material respect (whether by omission or otherwise).

10.3   Indemnity by CCV       Without prejudice to any other remedy available to
any EZCORP Indemnified Party or the ability of any EZCORP Indemnified Party to
claim damages on any other basis that is available to it, CCV agrees with EZCORP
(in its own right and as trustee for the EZCORP Indemnified Parties (other than
the Nominee Directors solely in their capacity as a director of CCV)) to
indemnify and keep indemnified the EZCORP Indemnified Parties from and against,
and must pay to EZCORP on demand an amount equal to, all losses, damages, costs,
expenses, charges, penalties and other liabilities directly or indirectly
incurred or suffered by the EZCORP Indemnified Parties arising out of or in
connection with:

  (a)   any matter or circumstance that results in any of the representations or
warranties in clause 10.1 being untrue, inaccurate or misleading; or     (b)  
any breach of the undertakings in clause 10.2.

10.4   EZCORP warranties       EZCORP represents and warrants to CCV (in its own
right and as trustee for the CCV Indemnified Parties) that each of the following
statements is true, accurate and not misleading:

  (a)   it is a corporation validly existing under the laws of its place of
incorporation;     (b)   it has the power to execute and deliver and to perform
its obligations under this agreement, and has taken all necessary corporate
action to authorise such execution and delivery and the performance of such
obligations;     (c)   its obligations under this agreement are legal, valid and
binding obligations enforceable in accordance with their terms;     (d)   the
execution and delivery by it of this agreement does not and will not conflict
with or constitute a default under any provision of:

  (i)   any material agreement or instrument to which it is a party;

  (ii)   its constitution; or

  (iii)   any law, order, judgment, award, injunction, decree, rule or
regulation by which it is bound;

  (e)   it is not insolvent; and

30



--------------------------------------------------------------------------------



 



  (f)   has a reasonable basis to expect that it will have funding in place to
pay the Scheme Consideration in accordance with clause 4.2(a) and the Deed Poll.

10.5   EZCORP undertakings       EZCORP undertakes to CCV (in its own right and
as trustee for the CCV Indemnified Parties) that:

  (a)   the EZCORP Information:

  (i)   will be prepared in good faith and on the understanding that each of the
CCV Indemnified Parties will rely on that information to prepare the Scheme
Booklet and to propose and implement the Scheme in accordance with the
Corporations Act;     (ii)   will comply with the Corporations Act and all other
applicable laws, RG 60 and the ASX Listing Rules;     (iii)   in the form and
context in which it appears in the Scheme Booklet will be true and correct in
all material respects and will not be misleading or deceptive in any material
respect (whether by omission or otherwise) as at the date the Scheme Booklet is
sent to CCV Shareholders; and

  (b)   it will provide to CCV all new information of which it becomes aware
after the Scheme Booklet has been sent to CCV Shareholders and before the date
of the Scheme Meeting which is necessary to ensure that the EZCORP Information,
in the form and context in which that information appears in the version of the
Scheme Booklet sent to CCV Shareholders, is not misleading or deceptive in any
material respect (whether by omission or otherwise); and     (c)   all
information provided by or on behalf of EZCORP to the Independent Expert will be
provided in good faith and on the understanding that the Independent Expert will
rely upon that information for the purpose of preparing the Independent Expert’s
Report for inclusion in the Scheme Booklet, will be true and correct in all
material respects and will not be misleading or deceptive in any material
respect (whether by omission or otherwise).

10.6   Indemnity by EZCORP       Without prejudice to any other remedy available
to any CCV Indemnified Party or the ability of any CCV Indemnified Party to
claim damages on any other basis that is available to it, EZCORP agrees with CCV
(in its own right and as trustee for the CCV Indemnified Parties) to indemnify
and keep indemnified the CCV Indemnified Parties from and against, and to pay to
CCV on demand an amount equal to, all losses, damages, costs, expenses, charges,
penalties and other liabilities directly or indirectly incurred or suffered by
the CCV Indemnified Parties arising out of or in connection with:

  (a)   any matter or circumstance that results in any of the representations or
warranties in clause 10.4 being untrue, inaccurate or misleading; or     (b)  
any breach of the undertakings in clause 10.5.

10.7   Timing of representations and warranties       Each of the
representations and warranties in clauses 10.1 and 10.4 is given:

  (a)   as at the date of this agreement and as at 8:00 am on the Second Court
Date; or

31



--------------------------------------------------------------------------------



 



  (b)   if the representation or warranty is expressly stated to be given at a
different time, at the time the representation or warranty is expressed to be
given.

10.8   Notice       If EZCORP or CCV becomes aware of a matter or circumstance
which results in or is likely to result in any of the representations or
warranties given by that party in this clause 8 being untrue, inaccurate or
misleading or a breach of any undertaking given by that party in this clause 8,
it must give notice to the other specifying that matter or circumstance in
reasonable detail as soon as practicable. The obligation of EZCORP or CCV to
give notice as contemplated by this clause 10.8 in relation to any matter or
circumstance does not, for the avoidance of doubt, prevent the other party from
making any claim arising from that matter or circumstance.

11.   TERMINATION   11.1   Material breach       Without prejudice to clause
3.8, either EZCORP or CCV (the Terminating Party) may terminate this agreement
at any time before the start of the Court hearing on the Second Court Date by
giving written notice to the other if:

  (a)   the other is in material breach of any obligation under this agreement
(including the undertakings in clause 10) or any representation or warranty
given by the other under this agreement is or will at 8:00 am on the Second
Court Date be untrue, inaccurate or misleading in any material respect other
than as a result of a breach of this agreement by the Terminating Party;     (b)
  the Terminating Party has given notice to the other of its intention to
terminate this agreement under this clause 11.1 and setting out the details of
the matters or circumstances giving rise to the termination right; and     (c)  
in the case of a material breach of any obligation under this agreement which is
capable of remedy, that breach has not been remedied to the satisfaction of the
Terminating Party within the period starting on the date of that notice and
ending on the earlier of:

  (i)   10 Business Days after that date; and     (ii)   8:00 am on the Second
Court Date.

11.2   Recommendation and Independent Expert’s Report

  (a)   EZCORP may terminate this agreement at any time before the start of the
Court hearing on the Second Court Date by giving written notice to CCV if:

  (i)   CCV is in breach of its obligations under clause 6.1 or clause 6.2; or  
  (ii)   any Independent Director fails to make the recommendation referred to
in clause 6.2 or changes or withdraws that recommendation once made or makes a
public statement to the effect that they no longer support the Scheme Resolution
and the General Meeting Resolution, that is inconsistent with their support of
the Scheme Resolution and the General Meeting Resolution, or that they support a
Competing Proposal; or

32



--------------------------------------------------------------------------------



 



  (iii)   the Independent Expert’s Report (as may be amended or updated from
time to time) concludes that the Scheme is not in the best interests of CCV
Shareholders.

  (b)   CCV may terminate this agreement at any time before the start of the
Court hearing on the Second Court Date by giving written notice to EZCORP if:

  (i)   in the circumstances described in clause 6.3, any of the Independent
Directors do not make the recommendation referred to in clause 6.2 or change or
withdraw their recommendation once made; or     (ii)   the Independent Expert’s
Report (as may be amended or updated from time to time) concludes that the
Scheme is not in the best interests of CCV Shareholders.

11.3   Other termination events       Either EZCORP or CCV may terminate this
agreement at any time before the commencement of the Court hearing on the Second
Court Date by giving written notice to the other:

  (a)   if the Court fails to make orders in accordance with section 411(1) of
the Corporations Act to convene the Scheme Meeting and the parties have complied
with clause 5.4, and either all appeals from such failure are unsuccessful or
the parties determine not to make such an appeal; or     (b)   if at any time
before 8:00 am on the Second Court Date if a Court or Authority has taken any
action permanently restraining or otherwise prohibiting the Transaction, or has
refused to do any thing necessary to permit the Transaction, and the action or
refusal has become final and cannot be appealed;     (c)   if the CCV
Shareholders have voted on the Scheme Resolution and have not agreed to the
Scheme at the Scheme Meeting by the requisite majorities;     (d)   if the CCV
Shareholders have voted on the Scheme Resolution and have not agreed to the
General Meeting Resolution by the requisite majorities; and     (e)   in the
circumstances set out in, and in accordance with, clause 3.8.

11.4   Effect of termination       If this agreement is terminated under clause
3.8 or this clause 11 then:

  (a)   except for this subclause 11.4 and clauses 1, 10, 13, 14, 15, 16, 17, 18
(other than 18.7) and 19 all the provisions of this agreement will lapse and
cease to have effect; and     (b)   neither the lapsing of those provisions nor
their ceasing to have effect will affect any accrued rights or liabilities of
either party in respect of damages for non-performance of any obligation under
this agreement falling due for performance before such lapse and cessation.

12.   RELEASES   12.1   Release of CCV Indemnified Parties       EZCORP waives
and releases, and must procure that each member of the EZCORP Group waives and
releases, all rights and claims which it may have against any CCV Indemnified
Party (other than CCV) in respect of any misrepresentation, inaccuracy or
omission in or from any information or

33



--------------------------------------------------------------------------------



 



    advice given by that CCV Indemnified Party in good faith in connection with
any representation, warranties or undertaking given by CCV in this agreement or
the preparation of the CCV Information or the CCV Due Diligence Information. The
parties acknowledge that:

  (a)   CCV has sought and obtained this waiver as agent for and on behalf of
each CCV Indemnified Party and holds the benefit of this clause 12.1 on trust
for them; and     (b)   the provisions of this clause 12.1 may be enforced by
CCV on behalf of any CCV Indemnified Person and those persons may plead this
clause 12.1 in response to any claim made by any member of the EZCORP Group
against them.

12.2   Release of EZCORP Indemnified Parties       CCV waives and releases, and
must procure that each member of the CCV Group waives and releases, all rights
and claims which it may have against any EZCORP Indemnified Party (other than
EZCORP, the Nominee Directors solely in their capacity as a director of CCV and
where relevant the Nominated Subsidiary) in respect of any misrepresentation,
inaccuracy or omission in or from any information or advice given by that EZCORP
Indemnified Party in good faith in connection with any representation,
warranties or undertaking given by EZCORP in this agreement or the preparation
of the EZCORP Information. The parties acknowledge that:

  (a)   EZCORP has sought and obtained this waiver as agent for and on behalf of
each EZCORP Indemnified Party and holds the benefit of this clause 12.2 on trust
for them; and     (b)   the provisions of this clause 12.2 may be enforced by
EZCORP on behalf of any EZCORP Indemnified Person and those persons may plead
this clause 12.2 in response to any claim made by any member of the CCV Group
against them.

13.   ANNOUNCEMENTS AND CONFIDENTIALITY   13.1   Agreed form announcements      
As soon as reasonably practicable after the execution of this agreement, CCV
will issue an announcement in the form agreed with EZCORP, and EZCORP will issue
an announcement in the form agreed with CCV.   13.2   Other announcements      
Subject to clause 13.3, each party must not make, and must procure that its
Representatives do not make, any public announcement concerning the Scheme, or
the terms of or the negotiations relating to, this agreement other than the
announcements referred to in clause 13.1.   13.3   Permitted announcements      
Nothing in clause 13.2 prevents any announcement being made:

  (a)   with the written consent of EZCORP and CCV, which must not be
unreasonably withheld or delayed; or     (b)   to the extent required by law,
any court of competent jurisdiction or any Authority, but if any party is so
required to make any announcement, it must promptly notify the other parties,
where practicable and lawful to do so, before the announcement is made and must
co-operate with the other parties regarding the timing and content of such
announcement or

34



--------------------------------------------------------------------------------



 



      any action which the other parties may reasonably elect to take to
challenge the validity of such requirement.

13.4   Confidentiality       The parties acknowledge and agree that:

  (a)   subject to clause 13.4(b), they continue to be bound by the
Confidentiality Agreement; and     (b)   if EZCORP makes a takeover bid under
Chapter 6 of the Corporations Act for the CCV Shares at a price per CCV Share no
less than the Scheme Consideration, it may disclose the minimum information
required to enable it to comply with section 636(1) of the Corporations Act
notwithstanding anything contained in this agreement or the Confidentiality
Agreement.

13.5   Insider trading       Each party acknowledges that some of the CCV
Information, the CCV Due Diligence Information and the EZCORP Information may be
“inside information” within the meaning of Part 7.10, Division 3 of the
Corporations Act (or equivalent laws in other jurisdictions). Each party agrees
that it must not deal, or cause another person to deal, in any shares or other
securities of the other party contrary to Part 7.10, Division 3 of the
Corporations Act (or equivalent laws in other jurisdictions).   14.   GST   14.1
  Definitions       Words and expressions defined in the GST Act have the same
meaning in this clause 14.   14.2   Payments exclusive of GST       Unless
expressly stated otherwise, all amounts payable under or in connection with this
agreement are exclusive of GST. If GST is payable on any supply made under or in
connection with this agreement:

  (a)   the supplier must promptly issue to the recipient a GST invoice for that
supply that complies with the GST Act; and     (b)   the recipient must pay the
supplier an additional amount equal to the GST payable on that supply at the
same time as the consideration for the supply is to be provided, or, if later,
upon issue of the invoice referred to in subclause 14.2(a).

14.3   Adjustments       If any adjustment event occurs in respect of a supply
to which clause 14.2 applies:

  (a)   the additional amount paid by the recipient under clause 14.2 must be
recalculated to reflect the occurrence of that adjustment event;     (b)   the
supplier must provide an adjustment note to the recipient within 10 Business
Days after the occurrence of that adjustment event; and     (c)   the recipient
or the supplier, as the case may be, must pay the other the difference between
the additional amount originally paid and the additional amount recalculated
under this

35



--------------------------------------------------------------------------------



 



      clause 14.3 within 5 Business Days after the adjustment note is provided
to the recipient under subclause 14.3(b)

14.4   Input tax credits       Notwithstanding any other provision of this
agreement, if an amount payable under or in connection with this agreement is
calculated by reference to any loss, damage, cost, expense, charges or other
liability incurred or suffered by a party, then the amount payable must be
reduced by the amount of any input tax credit to which that party (or the
representative member of any GST group of which that party is a member) is
entitled in respect of the acquisition of any supply to which the loss, damage,
cost, expense, charge or other liability relates.

15.   NOTICES   15.1   Manner of giving notice       Any notice or other
communication to be given under this agreement must be in writing (which
includes fax and email) and may be delivered or sent by post, fax or email to
the party to be served as follows:

  (a)   to CCV at:

         
 
  Address:   Level 18, 37 St Georges Terrace Perth WA 6000
 
  Fax number:   +618 9221 9011
 
  Email:   Michael.Cooke@iho.cashconverters.com
 
  For the attention of:   Michael Cooke, General Counsel;

  (b)   to EZCORP at:

         
 
  Address:   1901 Capital Parkway, Austin, Texas USA 78746
 
  Fax number:   +1 512 314 3404
 
  Email:   tom_welch@ezcorp.com
 
  For the attention of:   Thomas H Welch Jr., General Counsel;

    or at any such other address or fax number or email address notified for
this purpose to the other parties under this clause. Any notice or other
communication sent by post must be sent by prepaid ordinary post (if the country
of destination is the same as the country of origin) or by airmail (if the
country of destination is not the same as the country of origin).   15.2   When
notice given       Any notice or other communication is deemed to have been
given:

  (a)   if delivered, on the date of delivery; or     (b)   if sent by post, on
the third day after it was put into the post (for post within the same country)
or on the fifth day after it was put into the post (for post sent from one
country to another);     (c)   if sent by fax, at the time shown in the
transmission report as being the time at which the whole fax was sent; or

36



--------------------------------------------------------------------------------



 



  (d)   if sent by e-mail, upon the generation of a receipt notice by the
recipient’s server or, if such notice is not so generated, upon delivery to the
recipient’s server,

    but if the notice or other communication would otherwise be taken to be
received after 5.00 pm or on a Saturday, Sunday or public holiday in the place
of receipt then the notice or communication is taken to be received at 9.00 am
on the next day that is not a Saturday, Sunday or public holiday in the place of
receipt.   15.3   Proof of service       In proving service of a notice or other
communication, it shall be sufficient to prove that delivery was made or that
the envelope containing the communication was properly addressed and posted
either by prepaid post or by prepaid airmail, or that the fax was properly
addressed and transmitted or that the e-mail was properly addressed and
transmitted by the sender’s server into the network and there was no apparent
error in the operation of the sender’s e-mail system, as the case may be.   15.4
  Documents relating to legal proceedings       This clause 15 does not apply in
relation to the service of any claim form, notice, order, judgment or other
document relating to or in connection with any proceedings, suit or action
arising out of or in connection with this agreement.   16.   PAYMENTS   16.1  
Accounts for payments       Unless otherwise expressly stated (or as otherwise
agreed in the case of a given payment), each payment to be made to CCV or EZCORP
under this agreement must be made in Australian dollars by transfer of the
relevant amount into the relevant account on or before the date on which the
payment is due. The relevant account for a given payment will be such account as
the payee specifies, not less than 3 Business Days before the date that payment
is due, by giving notice to the payor for the purpose of that payment.   16.2  
Default interest       If a party defaults in making any payment when due of any
sum payable under this agreement, it must pay interest on that sum from (and
including) the date on which payment is due until (but excluding) the date of
actual payment (after as well as before judgment) at an annual rate of 3% above
the Reference Rate on that sum, which interest accrues from day to day and must
be compounded monthly.   16.3   Gross up       If either party is required by
law to make a deduction or withholding in respect of any sum payable under this
agreement, that party must, at the same time as the sum which is the subject of
the deduction or withholding is payable, make a payment to the other party of
such additional amount as is required to ensure that the net amount received by
that party will equal the full amount which would have been received by it had
no such deduction or withholding been required to be made.

37



--------------------------------------------------------------------------------



 



17.   ENTIRE AGREEMENT   17.1   Entire agreement       This agreement contains
the entire agreement between the parties relating to the Scheme, and supersedes
all previous agreements, whether oral or in writing, between the parties
relating to these transactions except for the Confidentiality Agreement.   17.2
  No reliance       Each party acknowledges that in agreeing to enter into this
agreement it has not relied on any express or implied representation, warranty,
collateral contract or other assurance (except those expressly set out in this
agreement) made by or on behalf of any other party before the entering into of
this agreement. Each party waives all rights and remedies which, but for this
clause 17.2 might otherwise be available to it in respect of any such
representation, warranty, collateral contract or other assurance including all
rights and remedies under Part 7.10 of the Corporations Act, Part 2 Division 2
of the Australian Securities and Investments Act 2001(Cth), the Fair Trading Act
of any state or territory of Australia or any corresponding or equivalent
provision of any legislation having effect in any relevant jurisdiction.   17.3
  Termination rights       Except for the express right of termination contained
in clauses 3.8 and 11, no party has any right to terminate this agreement and
the parties waive their rights (if any) to annul, rescind, dissolve, withdraw
from, cancel or terminate this agreement in any circumstances.   18.   GENERAL  
18.1   Amendments       This agreement may only be amended in writing and where
such amendment is signed by all the parties.   18.2   Assignments       None of
the rights or obligations of a party under this agreement may be assigned or
transferred without the prior written consent of the other party.   18.3  
Consents       Except as otherwise expressly provided in this agreement a party
may give or withhold its consent to any matter referred to in this agreement in
its absolute discretion. A party that gives its consent to any matter referred
to in this agreement is not taken to have made any warranty or representation as
to any matter or circumstance connected with the subject matter of that consent.
  18.4   Costs       Except as otherwise expressly provided in this agreement,
each party must pay the costs and expenses incurred by it in connection with the
entering into and performing it obligations under this agreement, the Scheme and
the Deed Poll.

38



--------------------------------------------------------------------------------



 



18.5   Counterparts       This agreement may be executed in counterparts, which
taken together must constitute one and the same agreement, and any party
(including any duly authorised representative of a party) may enter into this
agreement by executing a counterpart.   18.6   Exercise and waiver of rights    
  The rights of each party under this agreement:

   (a)   may be exercised as often as necessary;      (b)   except as otherwise
expressly provided by this agreement, are cumulative and not exclusive of rights
and remedies provided by law; and      (c)   may be waived only in writing and
specifically,

    and delay in exercising or non-exercise of any such right is not a waiver of
that right.   18.7   Further assurance       Each party undertakes, at the
request, cost and expense of the other party, to sign all documents and to do
all other acts, which may be necessary to give full effect to this agreement.  
18.8   No merger       Each of the obligations, warranties and undertakings set
out in this agreement (excluding any obligation which is fully performed at
Implementation) must continue in force after Implementation.   18.9  
Severability       The provisions contained in each clause and sub-clause of
this agreement shall be enforceable independently of each of the others and
their validity shall not be affected if any of the others is invalid.   18.10  
Stamp duties and similar charges       EZCORP must pay any stamp duties and
similar charges and any related interest, fees, fines or penalties payable in
connection with the Scheme or its implementation, or on the transfer of the
Scheme Shares and must indemnify each Scheme Shareholder against all losses
damages, costs, expenses, charges, penalties and other liabilities (including
legal and other professional fees) directly or indirectly incurred or suffered
by the Scheme Shareholder arising out of or in connection with any failure by
EZCORP to make such payment.   19.   GOVERNING LAW AND JURISDICTION   19.1  
Governing law       This agreement and any non-contractual obligations arising
out of or in connection with it is governed by the law applying in Western
Australia.

39



--------------------------------------------------------------------------------



 



19.2   Jurisdiction       The courts having jurisdiction in Western Australia
have non-exclusive jurisdiction to settle any dispute arising out of or in
connection with this agreement (including a dispute relating to any
non-contractual obligations arising out of or in connection with this agreement)
and each party irrevocably submits to the non-exclusive jurisdiction of the
courts having jurisdiction in Western Australia.   19.3   Service of process    
  EZCORP irrevocably appoints Allen & Overy (attention: Aaron Kenavan) of Level
7, Gold Fields House, 1 Alfred Street, Sydney or, after Allen & Overy’s Sydney
offices move to Level 25, 85 Castlereagh Street, Sydney, that address, (or such
other address that Allen & Overy notifies to CCV in writing) as its agent in
Australia for service of process.

THIS AGREEMENT has been executed by the parties (or their duly authorised
representatives) on the date stated at the beginning of this agreement.

40



--------------------------------------------------------------------------------



 



SCHEDULE 1
CCV WARRANTIES

1.   General warranties   1.1   Each member of the CCV Group is a corporation
validly existing under the laws of its place of incorporation.   1.2   CCV has
the power to execute and deliver and to perform its obligations under this
agreement, and has taken all necessary corporate action to authorise such
execution and delivery and the performance of such obligations.   1.3   CCV’s
obligations under this agreement are legal, valid and binding obligations
enforceable in accordance with their terms.   1.4   CCV’s execution and delivery
of this agreement does not and will not conflict with or constitute a default
under any provision of:

  (a)   any agreement or instrument to which it is a party;

  (b)   its constitution; or

  (c)   any law, order, judgment, award, injunction, decree, rule or regulation
by which it is bound.

1.5   Neither CCV nor any other member of the CCV Group is insolvent.

1.6   CCV has filed with ASIC and ASX all documents required to be filed with
ASIC or ASX including pursuant to ASX Listing Rule 3.1A (CCV Reporting
Documents) and is not relying on the carve-out in ASX Listing Rule 3.1A to
withhold any information from public disclosure (other than the Transaction) and
the CCV Reporting Documents do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated in it, except to the
extent that such statements have been modified or superseded by a later CCV
Reporting Document.

1.7   As at the date of this agreement there are:

  (a)   379,761,025 CCV Shares on issue;

  (b)   10,000,000 performance rights over CCV Shares on issue granted to Mr
Peter Cumins pursuant to the CCV EPR Plan, as approved by CCV Shareholders on 30
November 2010;

    and there are no other shares or other securities (including equity
securities, debt securities or convertible securities) or options or performance
rights or other instruments which are convertible into securities in CCV nor has
it offered or agreed to issue any such shares, securities, options or
performance rights or other instruments to any third party.   1.8   It has
terminated all negotiations and discussions (other than with EZCORP and its
Representatives) that relate to any Competing Proposal.   1.9   The execution of
this agreement by CCV and EZCORP will not effect any waiver or amendment of any
standstill agreement or arrangement between CCV and any person other than a
member of the EZCORP Group.

41



--------------------------------------------------------------------------------



 



1.10   The CCV Due Diligence Information contains all information regarding
matters affecting or relating to the CCV Group which is not already in the
public domain and the disclosure of which might reasonably be expected to have
resulted in EZCORP not entering into this agreement at all or only entering this
agreement on materially different terms and conditions.   1.11   All information
it or its Representatives have provided to EZCORP or its Representatives
(whether as part of the CCV Due Diligence Information or otherwise) is true and
correct in all material respects and is not misleading or deceptive in any
material respect (whether by omission or otherwise).   1.12   Each Independent
Director has informed CCV that he or she intends to vote in favour of the Scheme
Resolution and the General Meeting Resolution all CCV Shares in which he or she
has a relevant interest and over which he or she has power to control voting in
the absence of a superior proposal and subject to the Independent Expert’s
Report concluding that the Scheme is in the best interests of CCV shareholders.
  2.   Period since Last Accounts Balance Date   2.1   There has not since the
Last Accounts Balance Date been:

  (a)   any material adverse change to the financial condition of or in the
trading operations of the CCV Group from that shown in the Last Accounts; or

  (b)   any material change in the nature, amount, valuation or basis of
valuation of the assets or in the nature or amount of any liabilities of the CCV
Group.

3.   Joint Venture Contracts, Assets and Intellectual Property Rights   3.1  
Every Joint Venture Contract is valid and binding according to its terms and no
party to a Joint Venture Contract is in material default under the terms
thereof.   3.2   The Joint Venture Assets are:

  (a)   legally and beneficially owned by CCV free of Encumbrances (and, in
particular, no such assets are the subject of any hire purchase agreements or
credit purchase agreement or any agreement for payment of deferred terms); and

  (b)   not used by any other person.

3.3   CCV:

  (a)   owns all right, title and interest in and to the Joint Venture
Intellectual Property Rights; and

  (b)   has not assigned or disposed of any right, title or interest in the
Joint Venture Intellectual Property Rights.

3.4   The Joint Venture Intellectual Property Rights are:

  (a)   not being presently infringed in any material respect, nor are they the
subject of any material dispute, litigation or expungement application (whether
threatened or otherwise); and

  (b)   save as fairly disclosed in writing to EZCORP prior to the date of this
agreement, not subject to any licence or authority in favour of any third party
and the exercise of them does not infringe in any material way the rights of any
other parties.

42



--------------------------------------------------------------------------------



 



3.5   The Joint Venture Assets, Joint Venture Intellectual Property and the
Joint Venture Contracts together comprise all of the assets other than cash
which are owned by CCV and the other members of the CCV Group and which are
required to develop a business similar to the CCV business:

  (a)   in all geographical areas outside of Australia, the UK, North America
and South America; and

  (b)   in all geographical areas within North America and South America.

4.   Litigation       No member of the CCV Group is engaged in any material
prosecution, litigation or arbitration proceedings (other than debt collection
proceedings in the ordinary course of the CCV Group’s business). There are no
material prosecution, litigation or arbitration proceedings pending or
threatened by or against any member of the CCV Group, nor are there any facts or
disputes which might give rise to any such proceedings.

43



--------------------------------------------------------------------------------



 



EXECUTION PAGE

             
EXECUTED by EZCORP, Inc in accordance
    )      
with its constituent documents and by authority
    )      
of its directors:
    )      
 
           
Paul E. Rothamel, President, Chief Executive
          Thomas H. Welch Jr., Senior Vice President,
Officer and Director
          General Counsel and Secretary
 
           
 
           
 
           
/s/ Paul E. Rothamel
          /s/ Thomas H. Welch, Jr.
 
           
Signature of director
          Signature of company secretary/director
 
           
EXECUTED by Cash Converters
    )      
International Limited in accordance with
    )     [COMMON SEAL]
section 127 of the Corporations Act 2001 (Cth):
    )      
 
           
Reginald Paul Webb
          Derek Ralph Groom
 
           
 
           
Name of director
          Name of company secretary/director
 
           
/s/ Reginald Paul Webb
          /s/ Derek Ralph Groom
 
           
Signature of director
          Signature of company secretary/director

44



--------------------------------------------------------------------------------



 



ANNEX 1
SCHEME

45



--------------------------------------------------------------------------------



 



SCHEME OF ARRANGEMENT
DATED l 2011
CASH CONVERTERS INTERNATIONAL LIMITED (ACN 069 141 546)
AND
THE HOLDERS OF FULLY PAID ORDINARY SHARES IN THE CAPITAL OF CASH CONVERTERS
INTERNATIONAL LIMITED (OTHER THAN THE EXCLUDED SHAREHOLDERS)
(ALLEN & OVERY LOGO) [d80837d8083700.gif]

 



--------------------------------------------------------------------------------



 



THIS SCHEME OF ARRANGEMENT UNDER SECTION 411 OF THE CORPORATIONS ACT 2001 (CTH)
is made on l 2011
BETWEEN:

(1)   Cash Converters International Limited (ACN 069 141 546) of Level 18, 37 St
Georges Terrace Perth WA (CCV); and

(2)   each person (other than an Excluded Shareholder) who is registered in the
Register as the holder of one or more Scheme Shares as at the Scheme Record Date
(Scheme Shareholder).

BACKGROUND:

(A)   CCV is a public company registered in Western Australia and is a company
limited by shares.

(B)   As at the date of this Scheme of Arrangement, there were on issue:

  (i)   379,761,025 CCV Shares; and     (ii)   10,000,000 performance rights
over CCV Shares on issue granted to Mr Peter Cumins pursuant to the CCV
Executive Performance Rights Plan approved by CCV Shareholders on 30
November 2010.

(C)   EZCORP, Inc (EZCORP) is a company incorporated in the State of Delaware,
USA.

(D)   CCV and EZCORP have entered into the Transaction Implementation Agreement.

(E)   CCV has agreed in the Transaction Implementation Agreement to propose a
scheme of arrangement between CCV and the holders of CCV Shares the effect of
which will be that the Scheme Shares will be transferred to EZCORP or its
Nominated Subsidiary and EZCORP will provide or procure the provision of the
Scheme Consideration to Scheme Shareholders.

(F)   EZCORP has executed the Deed Poll under which it has covenanted in favour
of Scheme Shareholders to pay or procure the payment of the Scheme Consideration
to the Scheme Shareholders and perform certain other obligations under the
Transaction Implementation Agreement and the Scheme.

1.   DEFINITIONS AND INTERPRETATION

1.1   Definitions

    In this document:       ASIC means the Australian Securities and Investments
Commission;       ASX Listing Rules means the official listing rules of the ASX;
      ASX means ASX Limited or the Australian Securities Exchange, as the
context requires;       Business Day means a day on which banks are generally
open for business in Perth or Sydney, excluding a Saturday, Sunday or public
holiday;       CCV Group means CCV and its Controlled Entities;

1



--------------------------------------------------------------------------------



 



    CCV Share means a fully paid ordinary share in the capital of CCV;

    CCV Shareholder means a person who is registered in the Register as the
holder of one or more CCV Shares from time to time;       CHESS means the
Clearing House Electronic Subregister System for the electronic transfer of
securities, operated by ASX Settlement and Transfer Corporation Pty Limited (ABN
49 008 504 532);       Controlled Entity means in respect of an entity another
entity controlled by it for the purposes of section 50AA of the Corporations
Act;       Corporations Act means the Corporations Act 2001 (Cth);       Court
means the Supreme Court of Western Australia or such other court of competent
jurisdiction under the Corporations Act as EZCORP and CCV agree in writing;    
  Deed Poll means the deed poll entered into by EZCORP in favour of the Scheme
Shareholders dated [l] 2011;       Default Proportion means 30%;       Effective
means, when used in relation to the Scheme, the coming into effect pursuant to
section 411(10) of the Corporations Act of the order of the Court made under
section 411(4)(b) in relation to the Scheme, which will not occur before an
office copy of the order of the Court is lodged with ASIC;       Effective Date
means the date the Scheme becomes Effective;       Excluded Shares means any CCV
Share held by any member of the EZCORP Group, or any other person on behalf of
or for the benefit of any member of the EZCORP Group;       Excluded Shareholder
means a person who is registered in the Register as the holder of one or more
Excluded Shares as at the Scheme Record Date;       EZCORP means EZCORP Inc, a
company incorporated in the State of Delaware, USA and having its corporate
headquarters in Austin, Texas, USA;       EZCORP Group means EZCORP and its
Controlled Entities (other than members of the CCV Group);       Implementation
Date means the date which is 5 Business Days after the Scheme Record Date, or
such other date as EZCORP and CCV agree in writing;       Long Stop Date means
30 September 2011, or such later date as EZCORP and CCV agree in writing;      
Nominated Subsidiary means a direct or indirect wholly-owned subsidiary of
EZCORP nominated by EZCORP by written notice to CCV no later than 5 Business
Days before the Scheme Booklet is lodged with ASIC;       Register means the
register of CCV Shares maintained on behalf of CCV in Australia by Computershare
Investor Services Pty Limited ACN 078 279 277 and in the United Kingdom by
Computershare Investor Services PLC;

2



--------------------------------------------------------------------------------



 



    Scheme Booklet means the explanatory memorandum and accompanying materials
to be approved by the Court and sent to CCV Shareholders in advance of the
Scheme Meeting;

    Scheme Consideration means $0.91 cash in respect of each Scheme Share held
by a Scheme Shareholder;

    Scheme means this scheme of arrangement subject to any alterations or
conditions made or required by the Court under section 411(6) of the
Corporations Act and approved by EZCORP and CCV in writing;

    Scheme Holding means, in respect of a Scheme Shareholder, the total number
of CCV Shares registered in the name of that Scheme Shareholder in the Register
as at the Scheme Record Date;

    Scheme Meeting means the meeting of CCV Shareholders (other than a holder of
Excluded Shares) ordered by the Court to be convened pursuant to section 411(1)
of the Corporations Act in respect of the Scheme;

    Scheme Proportion means in respect of a Scheme Shareholder either the
Default Proportion, or if clause 3.4 applies, the Scheme Proportion calculated
in accordance with clause 3.4;

    Scheme Record Date means 5:00 pm on the date which is 5 Business Days after
the Effective Date;

    Scheme Shareholder means a person who is registered in the Register as the
holder of CCV Shares (other than Excluded Shares) as at the Scheme Record Date;

    Scheme Shares means the total number of CCV Shares to be transferred to
EZCORP under the Scheme, being a number of CCV Shares equal to the aggregate of
the Scheme Proportion of each Scheme Shareholder’s Scheme Holding;

    Second Court Date means the first day on which the application made to the
Court for an order pursuant to section 411(4)(b) of the Corporations Act
approving the Scheme is heard or, if the application is adjourned for any
reason, the first day on which the adjourned application is heard;

    Subsidiary has the meaning given under the Corporations Act.

    Transaction Implementation Agreement means the transaction implementation
agreement dated 21 March 2011 between CCV and EZCORP;

    Unmarketable Parcel means a number of CCV Shares that is worth less than
$500 based on the closing price of CCV Shares on ASX on the Scheme Record Date;
and

    Unmarketable Parcel Election means a valid election made by a Scheme
Shareholder in the form included with the Scheme Booklet, and received by CCV’s
Australian registry by 12.00pm on the Scheme Record Date, to retain the balance
of their holding of CCV Shares (and not have their Scheme Proportion adjusted to
100%) in the event that the Scheme Shareholder would be left with an
Unmarketable Parcel as a result of transferring the Scheme Proportion of its
Scheme Holding to EZCORP under the Scheme.

1.2   References to certain other words and terms

    In this document:

  (a)   any reference, express or implied, to any legislation in any
jurisdiction includes:

3



--------------------------------------------------------------------------------



 



  (i)   that legislation as amended, extended or applied by or under any other
legislation made before or after the date of this document;     (ii)   any
legislation which that legislation re-enacts with or without modification; and  
  (iii)   any subordinate legislation made before or after the date of this
document under that legislation, including (where applicable) that legislation
as amended, extended or applied as described in subclause 1.2(a)(i), or under
any legislation which it re-enacts as described in subclause 1.2(a)(ii);

  (b)   references to persons or entities include natural persons, bodies
corporate, partnerships, trusts and unincorporated associations of persons;    
(c)   references to an individual or a natural person include his estate and
personal representatives;     (d)   the schedules and annexes form part of this
document and, unless otherwise indicated, a reference to a clause, subclause,
schedule or annex is a reference to a clause, subclause, schedule or annex of or
to this document;     (e)   references to a party to this document include the
successors or assigns (immediate or otherwise) of that party;     (f)   a
reference to any time is, unless otherwise indicated, a reference to that time
in Perth, Australia; and     (g)   a reference to $, A$ or dollars is to
Australian currency.

1.3   Rules of interpretation and construction

    In this document:

  (a)   singular words include the plural and vice versa;     (b)   a word of
any gender includes the corresponding words of any other gender;     (c)   if a
word or phrase is defined, other grammatical forms of that word have a
corresponding meaning;     (d)   general words must not be given a restrictive
meaning by reason of the fact that they are followed by particular examples
intended to be embraced by the general words;     (e)   nothing is to be
construed adversely to a party just because that party put forward this document
or a part of this document; and     (f)   the headings do not affect
interpretation.

1.4   Things required to be done other than on a Business Day

    Unless otherwise indicated, if the day on which any act, matter or thing is
to be done under this document is a day other than a Business Day, that act,
matter or thing must be done on or by the next Business Day.

4



--------------------------------------------------------------------------------



 



2.   CONDITIONS

2.1   Conditions to the Scheme

    The Scheme is conditional on and will not come into effect unless and until
each of the following conditions is satisfied:

  (a)   as at 8:00am on the Second Court Date all the conditions in clause 3.1
of the Transaction Implementation Agreement (other than the condition relating
to the approval of the Court set out in clause 3.1(a) of the Transaction
Implementation Agreement) have been satisfied or waived in accordance with the
terms of the Transaction Implementation Agreement;     (b)   the Transaction
Implementation Agreement and the Deed Poll are not terminated before 8:00am on
the Second Court Date; and     (c)   the Court approves this Scheme pursuant to
section 411(4)(b) of the Corporations Act with without modification, or with
modifications which are acceptable to both EZCORP and CCV.

2.2   Confirmations in relation to conditions

  (a)   At the Court hearing on the Second Court Date, each of CCV and EZCORP
must provide to the Court a certificate authorised by its respective board and
signed by at least one of its respective directors, or such other evidence as
the Court requests, confirming (in respect of matters within their knowledge)
whether or not the conditions to this Scheme set out in:

  (i)   clause 2.1(a) (other than the condition relating to the approval of the
Court set out in clause 3.1(a) of the Transaction Implementation Agreement); and
    (ii)   clause 2.1(b),

      have been satisfied or waived as at 8:00am on the Second Court Date.

  (b)   The certificates provided by CCV and EZCORP under clause 2.2(a) (in the
absence of manifest error) constitute conclusive evidence as to whether or not
those conditions precedent have been satisfied or waived.

3.   THE SCHEME

3.1   Effect of the Scheme

    If the Scheme becomes Effective then:

  (a)   subject to EZCORP’s compliance with this clause 3.1 and the Deed Poll,
the Scheme Shares (together with all rights and entitlements attaching to them
as at the Implementation Date) will be transferred to EZCORP without the need
for any further act by any Scheme Shareholder (other than acts performed by CCV
as attorney and agent for Scheme Shareholders under clause 8.1) and CCV will
enter EZCORP’s name in the Register as the holder of the Scheme Shares;     (b)
  the transfer of Scheme Shares will be taken to be effective on the
Implementation Date;     (c)   each Scheme Shareholder will be entitled to
receive the Scheme Consideration in respect of the Scheme Shares which comprise
part of its Scheme Holding; and

5



--------------------------------------------------------------------------------



 



  (d)   EZCORP will pay or procure the payment of the Scheme Consideration to
the Scheme Shareholders in accordance with the terms of this Scheme.

3.2   Acknowledgment and agreement by Scheme Shareholders

    Each Scheme Shareholder:

  (a)   acknowledges that the Scheme binds all Scheme Shareholders and agrees to
the transfer of the Scheme Proportion of its Scheme Holding to EZCORP in
accordance with the Scheme; and     (b)   consents to CCV doing all things and
executing all deeds, instruments, transfer or other documents as may be
necessary, incidental or expedient to the implementation and performance of the
Scheme and CCV, as agent of each Scheme Shareholder, may sub-delegate its
functions under this clause 3.2 to any of its directors and officers, severally.

3.3   Long Stop Date

    The Scheme will lapse and be of no further force or effect if the Effective
Date does not occur on or before the Long Stop Date.

3.4   Rounding, Unmarketable Parcels and share splitting

  (a)   If calculating the Scheme Proportion of a Scheme Holding results in a
number of CCV Shares that is not a whole number, subject to clause 3.4(c), the
Scheme Proportion in respect of that Scheme Holding shall be adjusted so that
the number of CCV Shares to be transferred to EZCORP under the Scheme is rounded
up to the nearest whole number.     (b)   If a Scheme Shareholder would be left
with an Unmarketable Parcel as a result of transferring the Scheme Proportion of
its Scheme Holding to EZCORP under the Scheme, subject to clauses 3.4(c) and
3.4(d):

  (i)   if the Scheme Shareholder has not made an Unmarketable Parcel Election,
the Scheme Shareholder’s Scheme Proportion shall be adjusted to 100% so that
EZCORP acquires the balance of the Scheme Holding under the Scheme; and     (ii)
  if the Scheme Shareholder has made an Unmarketable Parcel Election, the Scheme
Shareholder shall retain the balance of its Scheme Holding as an Unmarketable
Parcel of CCV Shares.

  (c)   If EZCORP is of the opinion, formed reasonably, that several Scheme
Shareholders have, before the Scheme Record Date, been party to a shareholding
splitting or division in an attempt to obtain an advantage by reference to an
adjustment provided for under clause 3.4(a) or 3.4(b), EZCORP may direct CCV to
give notice to those Scheme Shareholders:

  (i)   setting out the names and registered addresses of all of them;     (ii)
  stating that opinion; and     (iii)   attributing to one of them specifically
identified in the notice the CCV Shares held by all of them,

6



--------------------------------------------------------------------------------



 



      and, after the notice has been so given, the Scheme Shareholder
specifically identified in the notice shall, for the purposes of the Scheme, be
taken to hold all those CCV Shares and each of the other Scheme Shareholders
whose names are set out in the notice shall, for the purposes of the Scheme, be
taken to hold no CCV Shares.     (d)   Clause 3.4(b)(i) shall not apply if the
application of that clause would result in the total amount payable by EZCORP
under the Scheme exceeding $75,000,000.

4.   IMPLEMENTATION OF THE SCHEME

4.1   Lodgement of orders

    CCV undertakes to lodge with ASIC an office copy of the Court orders made
under section 411(4)(b) of the Corporations Act approving the Scheme as soon as
practicable after such orders are made and in any event on the first Business
Day after those orders are made.

4.2   Transfer of Scheme Shares

    On the Implementation Date, in consideration of and subject to the payment
by EZCORP of the Scheme Consideration in accordance with clause 4.3:

  (a)   CCV will deliver to EZCORP duly completed and executed share transfer
forms (or a duly completed and executed master share transfer form) to transfer
all the Scheme Shares to EZCORP;     (b)   EZCORP will execute the share
transfer forms (or master share transfer form), attend to the stamping of the
share transfer forms (or master share transfer form) if required and deliver the
share transfer forms (or master share transfer form) to CCV for registration;
and     (c)   as soon as practicable after receipt of the share transfer forms
(or master share transfer form) in accordance with subclause 4.2(b), but in any
event, on the Implementation Date, subject to payment of any stamp duty payable
under Australian law on the transfer of the Scheme Shares (if any), CCV will
procure that EZCORP’s name is entered in the Register as the holder of all the
Scheme Shares.

4.3   Provision of Scheme Consideration

    The obligation of EZCORP to pay or procure the payment of the Scheme
Consideration to Scheme Shareholders will be satisfied as follows:

  (a)   before 5:00pm on the Business Day before the Implementation Date EZCORP
will deposit (and CCV must procure EZCORP to deposit) in cleared funds into an
account established by or on behalf of CCV the amount equal to the Scheme
Consideration multiplied by the number of Scheme Shares, to be held on trust for
Scheme Shareholders and for the purpose of paying the Scheme Consideration to
the Scheme Shareholders in accordance with the Scheme;     (b)   on the
Implementation Date, subject to EZCORP having complied with subclause 4.3(a),
CCV will pay in respect of each Scheme Shareholder from the account referred to
in clause 4.3(a) the Scheme Consideration in respect of the Scheme Shares that
comprise part of its Scheme Holding. Payments under this clause 4.3(b) must be
made by CCV, on the Implementation Date, by sending or procuring the despatch to
each Scheme Shareholder by prepaid post to the address of the Scheme Shareholder
recorded in the Register as at the

7



--------------------------------------------------------------------------------



 



      Scheme Record Date (or in the case of any Scheme Shares held in joint
names, to the address of the holder whose name first appears in the Register as
at the Scheme Record Date) of a pre-printed cheque for the aggregate amount
payable to that Scheme Shareholder in accordance with the Scheme.

    Any interest earned on the amount deposited by EZCORP under clause 4.3(a)
will be for the account of EZCORP.

4.4   Beneficial entitlement to Scheme Shares

    On and from the time of payment of the Scheme Consideration to the Scheme
Shareholders in accordance with clause 4.3 on the Implementation Date, EZCORP
will be beneficially entitled to the Scheme Shares to be transferred to it under
the Scheme pending the entry of EZCORP’s name in the Register as the holder of
the Scheme Shares.

5.   DEALINGS IN CCV SHARES

5.1   Recognition of dealings

    To establish the identity of the Scheme Shareholders, dealings in Scheme
Shares will only be recognised if:

  (a)   in the case of dealings of the type to be effected using CHESS, the
transferee is registered in the Register as the holder of the relevant Scheme
Shares on or before the Scheme Record Date; and     (b)   in all other cases,
registrable transmission applications or transfers in respect of those dealings
are received on or before the Scheme Record Date at the place where the Register
is kept.

    CCV undertakes to register registrable transmission applications or
transfers of Scheme Shares of the kind referred to in clause 5.1(b) by the
Scheme Record Date.

5.2   Dealings after Scheme Record Date

  (a)   If the Scheme becomes Effective, a holder of Scheme Shares (and any
person claiming through that holder) must not dispose of or purport or agree to
dispose of any Scheme Shares or any interest in them after the Scheme Record
Date and any such disposal will be void and of no legal effect whatsoever.    
(b)   CCV will not accept for registration or recognise for any purpose any
transmission application or transfer in respect of Scheme Shares received after
the Scheme Record Date, other than a transfer of Scheme Shares to EZCORP
pursuant to the Scheme or any subsequent transfer by EZCORP to its successors in
title.

5.3   Maintenance of Register

  (a)   For the purpose of determining entitlements to the Scheme Consideration,
CCV must maintain the Register (including details of Scheme Shareholders and
Scheme Shares) in accordance with the provisions of this clause 5 until the
Scheme Consideration has been paid to all Scheme Shareholders. The Register in
this form will solely determine entitlements to the Scheme Consideration.

8



--------------------------------------------------------------------------------



 



  (b)   As soon as possible on or after the Scheme Record Date, and in any event
by 5:00pm on the first Business Day after the Scheme Record Date, CCV must make
available to EZCORP in the form EZCORP reasonably requires details of the names,
registered addresses and holdings of Scheme Shares for each Scheme Shareholder
as shown in the Register on the Scheme Record Date.

6.   WARRANTIES

    Each Scheme Shareholder is deemed to have warranted to CCV, and appointed,
authorised and directed CCV as its attorney and agent to warrant to EZCORP,
that:

  (a)   the CCV Shares registered in the name of that Scheme Shareholder as at
the Scheme Record Date (including all rights and entitlements attaching to them
as at the Implementation Date) which are transferred to EZCORP under the Scheme
will, at the date of transfer, be fully paid and free from all mortgages,
charges, liens, encumbrances and interests of third parties of any kind, whether
legal or otherwise, and from all other restrictions on transfer; and

  (b)   that Scheme Shareholder has full power and capacity to sell and transfer
the Scheme Proportion of its Scheme Holding (together with all rights and
entitlements attaching to those CCV Shares as at the Implementation Date) to
EZCORP under the Scheme.

    CCV undertakes to each Scheme Shareholder that it will provide such warranty
to EZCORP on behalf of the Scheme Shareholder.

7.   APPOINTMENT OF PROXY

  (a)   From the time of payment to Scheme Shareholders pursuant to clause
4.3(b) and until EZCORP’s name is entered in the Register as the holder of all
of the Scheme Shares, each Scheme Shareholder:

  (i)   is deemed to have irrevocably appointed CCV as attorney and agent (and
directed CCV in such capacity) to appoint any director or officer of EZCORP as
sole proxy and, where applicable, corporate representative, of that Scheme
Shareholder to attend shareholders’ meetings of CCV, exercise the votes
attaching to the Scheme Shares registered in the name of that Scheme Shareholder
and sign shareholders’ resolutions of CCV;     (ii)   undertakes not to exercise
the votes attaching to the Scheme Shares registered in the name of that Scheme
Shareholder or sign any shareholders’ resolutions of CCV as holder of the Scheme
Shares, whether in person, by proxy or corporate representative (other than
pursuant to this clause 7);     (iii)   must take all other actions as
registered holder of those Scheme Shares as EZCORP reasonably directs; and    
(iv)   acknowledges and agrees that in exercising the powers conferred under
this clause 7, EZCORP and any director of officer of EZCORP may act in the best
interests of EZCORP as the intended registered holder of the Scheme Shares.

  (b)   CCV undertakes in favour of each Scheme Shareholder that it will appoint
a director or officer of EZCORP as sole proxy and, where applicable, corporate
representative, in accordance with clause 7(a)(i).

9



--------------------------------------------------------------------------------



 



8.   GENERAL SCHEME PROVISIONS

8.1   Appointment of attorney

    Each Scheme Shareholder, without the need for any further act, irrevocably
appoints CCV and each of its directors, officers and secretaries (jointly and
severally) as its attorney and agent for the purpose of:

  (a)   executing any document necessary or desirable to give effect to the
Scheme including without limitation, a proper instrument of transfer of its
Scheme Shares for the purposes of section 1071B of the Corporations Act (which
may be a master transfer of all the Scheme Shares); and

  (b)   enforcing the Deed Poll against EZCORP.

8.2 Consent to amendments

    If the Court proposes to approve the Scheme subject to any amendments or
conditions, CCV may by its counsel consent on behalf of all persons concerned
(including the Scheme Shareholders) to those amendments or conditions to which
EZCORP has consented, provided that in no circumstances will CCV be obliged to
do so.

8.3   Costs and stamp duties

    CCV must pay the costs and expenses of the Scheme, except that EZCORP must
pay its own costs and expenses in relation to the Scheme and any stamp duties
and similar charges payable under Australian law in connection with the transfer
of the Scheme Shares to EZCORP in accordance with the Transaction Implementation
Agreement.

8.4   Enforcement of Deed Poll

    CCV undertakes in favour of each Scheme Shareholder to enforce the Deed Poll
against EZCORP on behalf of and as agent and attorney for the Scheme
Shareholders.

8.5   Further action

    CCV must, at its own expense on its own behalf and on behalf of each Scheme
Shareholder, do all things and execute all documents necessary to give full
effect to the Scheme and the transactions contemplated by it and the Scheme
Shareholders consent to CCV doing all such things and executing all such
documents and doing all other things necessary or incidental to the
implementation of the Scheme.

8.6   Notices and other documents sent by post

    If a notice, transfer, transmission, application, direction or other
communication referred to in the Scheme is sent by post to CCV, it will not be
taken to be received in the ordinary course of post or on a date and time other
than the date and time at which it is actually received at CCV’s registered
office.

8.7   CCV and Scheme Shareholders bound

    The Scheme binds CCV and all Scheme Shareholders (including Scheme
Shareholders who do not attend the Scheme Meeting, do not vote at the Scheme
Meeting or vote against the Scheme) and will,

10



--------------------------------------------------------------------------------



 



    for all purposes, to the extent of any inconsistencies and to the extent
permitted by law, have effect notwithstanding any provision in the constitution
of CCV.

9.   GOVERNING LAW AND JURISDICTION

    This scheme of arrangement is governed by the law applying in Western
Australia. The courts having jurisdiction in Western Australia have
non-exclusive jurisdiction to settle any dispute arising out of or in connection
with this scheme of arrangement and CCV and each Scheme Shareholder irrevocably
submit to the non-exclusive jurisdiction of the courts having jurisdiction in
Western Australia.

11



--------------------------------------------------------------------------------



 



ANNEX 2
DEED POLL

46



--------------------------------------------------------------------------------



 



DEED POLL
DATED l 2011
MADE BY
EZCORP, Inc.
IN FAVOUR OF
EACH HOLDER OF FULLY PAID ORDINARY SHARES IN THE CAPITAL OF
CASH CONVERTERS INTERNATIONAL LIMITED (ACN 069 141 546) (OTHER THAN THE
EXCLUDED SHAREHOLDERS)
(ALLEN & OVERY LOGO) [d80837d8083700.gif]

 



--------------------------------------------------------------------------------



 



THIS DEED POLL is made on [l] 2011
BY:

(1)   EZCORP, Inc., a company incorporated in the State of Delaware, USA and
having its corporate headquarters in Austin, Texas, USA (EZCORP).

IN FAVOUR OF:
The Scheme Shareholders.
BACKGROUND:

(A)   Cash Converters International Limited (ACN 069 141 546) (CCV) and EZCORP
have entered into the Transaction Implementation Agreement.   (B)   CCV has
agreed in the Transaction Implementation Agreement to propose a scheme of
arrangement between CCV and the holders of fully paid ordinary shares in the
capital of CCV, the effect of which will be that all Scheme Shares will be
transferred to EZCORP or its Nominated Subsidiary and EZCORP will provide or
procure the provision of the Scheme Consideration to the Scheme Shareholders.  
(C)   EZCORP is entering into this deed poll in accordance with the terms of the
Transaction Implementation Agreement for the purpose of covenanting in favour of
Scheme Shareholders to perform certain of EZCORP’s obligations under the
Transaction Implementation Agreement and the Scheme.   1.   DEFINITIONS AND
INTERPRETATION   1.1   Definitions       In this deed poll any capitalised words
which are not defined in this deed poll have the meaning given in the Scheme:  
    Scheme means the scheme of arrangement under Part 5.1 of the Corporations
Act 2001 (Cth) (Corporations Act) between CCV and CCV Shareholders in the form
set out in Annex 1 to the Transaction Implementation Agreement (amended, if
applicable, in accordance with clause 4.4(c), clause 5.2(m) and/or 5.2(n) of the
Transaction Implementation Agreement), subject to any amendments made (or
required by the Court under section 411(6) of the Corporations Act) and approved
in writing by EZCORP and CCV; and       Transaction Implementation Agreement
means the transaction implementation agreement dated 21 March 2011 between CCV
and EZCORP.   1.2   References to certain other words and terms       In this
deed poll:

  (a)   any reference, express or implied, to any legislation in any
jurisdiction includes:

  (i)   that legislation as amended, extended or applied by or under any other
legislation made before or after execution of this deed poll;

1



--------------------------------------------------------------------------------



 



  (ii)   any legislation which that legislation re-enacts with or without
modification; and     (iii)   any subordinate legislation made before or after
execution of this deed poll under that legislation, including (where applicable)
that legislation as amended, extended or applied as described in subclause
1.2(a)(i), or under any legislation which it re-enacts as described in subclause
1.2(a)(ii);

  (b)   references to persons or entities include natural persons, bodies
corporate, partnerships, trusts and unincorporated associations of persons;    
(c)   references to an individual or a natural person include his estate and
personal representatives;     (d)   unless otherwise indicated, a reference to a
clause or subclause is a reference to a clause or subclause of this deed poll;  
  (e)   references to a party to this document include the successors or assigns
(immediate or otherwise) of that party;     (f)   a reference to any time is,
unless otherwise indicated, a reference to that time in Perth, Australia; and  
  (g)   a reference to $, A$ or dollars is to Australian currency.

1.3   Rules of interpretation and construction       In this deed poll:

  (a)   singular words include the plural and vice versa;     (b)   a word of
any gender includes the corresponding words of any other gender;     (c)   if a
word or phrase is defined, other grammatical forms of that word have a
corresponding meaning;     (d)   general words must not be given a restrictive
meaning by reason of the fact that they are followed by particular examples
intended to be embraced by the general words;     (e)   nothing is to be
construed adversely to a party just because that party put forward this deed or
a part of this deed; and     (f)   the headings do not affect interpretation.

2.   NATURE OF THIS DEED POLL   2.1   Enforceability       EZCORP acknowledges
that:

  (a)   this deed poll may be relied upon and enforced by any Scheme Shareholder
subject to and in accordance with its terms, even though the Scheme Shareholders
are not party to it; and     (b)   under the Scheme each Scheme Shareholder
appoints CCV as its agent and attorney to enforce this deed poll against EZCORP.

2



--------------------------------------------------------------------------------



 



2.2   Continuing obligations       This deed poll is irrevocable and, subject to
clause 3.1 remains in full force and effect until either:

  (a)   EZCORP has fully performed its obligations under it; or     (b)   it is
terminated under clause 3.2.

3.   CONDITION AND TERMINATION   3.1   Condition       The obligations of EZCORP
under this deed poll (other than under clause 3.3, clause 4.3 and clause 5) do
not become binding on EZCORP unless and until the Scheme becomes Effective.  
3.2   Termination       Unless EZCORP and CCV agree otherwise in accordance with
the Transaction Implementation Agreement, the obligations of EZCORP under this
deed poll will automatically terminate if:

  (a)   the Transaction Implementation Agreement is terminated in accordance
with its terms before the Scheme becomes Effective; or     (b)   the Scheme does
not become Effective on or before the Long Stop Date.

3.3   Effect of termination       If this deed poll is terminated under clause
3.2 then:

  (a)   except for this clause 3.3, clause 4.3 and clause 5, all the provisions
of this deed poll will lapse and cease to have effect; and     (b)   neither the
lapsing of those provisions nor their ceasing to have effect will affect any
accrued rights of the Scheme Shareholders against EZCORP in respect of damages
for non-performance of any obligation under this deed poll falling due for
performance before such lapse and cessation or for breach of any representation
or warranty given under this deed poll before such lapse and cessation.

4.   SCHEME CONSIDERATION   4.1   Payment of Scheme Consideration       Subject
to clause 3, in consideration for the transfer to EZCORP or the Nominated
Subsidiary (as the case may be) of the Scheme Shares on the Implementation Date
EZCORP must pay or procure the payment of the Scheme Consideration to each
Scheme Shareholder in respect of the Scheme Shares that comprise part of its
Scheme Holding in accordance with clause 4.3 of the Scheme.   4.2   Timing and
manner of payment       The obligations of EZCORP under clause 4.1 will be
satisfied by EZCORP depositing, before 5:00pm on the Business Day before the
Implementation Date, in cleared funds into the following account established by
or on behalf of CCV:

         
 
  Bank:   [l]

3



--------------------------------------------------------------------------------



 



         
 
  BSB:   [l]
 
  Account number:   [l]
 
  Account name:   [l]

    the amount equal to the Scheme Consideration multiplied by the number of
Scheme Shares, to be held on trust for Scheme Shareholders and for the purpose
of paying the Scheme Consideration to the Scheme Shareholders in accordance with
the Scheme.   4.3   Payment of stamp duties and similar charges       In
accordance with the terms of the Transaction Implementation Agreement, EZCORP
must pay any stamp duties and similar charges and any related interest, fees,
fines or penalties payable under Australian law in connection with the Scheme or
its implementation, or on the transfer of the Scheme Shares, and must indemnify
each Scheme Shareholder against all losses damages, costs, expenses, charges,
penalties and other liabilities (including legal and other professional fees)
directly or indirectly incurred or suffered by the Scheme Shareholder arising
out of or in connection with any failure by EZCORP to make such payment.   5.  
REPRESENTATIONS AND WARRANTIES   5.1   Representations and warranties      
EZCORP represents and warrants that:

  (a)   it is a corporation validly existing under the laws of its place of
incorporation;     (b)   it has the power to execute and deliver and to perform
its obligations under this deed poll, and has taken all necessary corporate
action to authorise such execution and delivery and the performance of such
obligations;     (c)   its obligations under this deed poll are legal, valid and
binding obligations enforceable subject to and in accordance with their terms;
and     (d)   the execution and delivery by it of this deed poll do not and will
not conflict with or constitute a default under any provision of:

  (i)   any agreement or instrument to which it is a party;     (ii)   its
constitution; or     (iii)   any law, order, judgment, award, injunction,
decree, rule or regulation by which it is bound.

5.2   Acknowledgement       EZCORP acknowledges that each representation and
warranty in this clause 5 is severable and survives termination of this deed
poll.   6.   NOTICES   6.1   Manner of giving notice       Any notice or other
communication to be given under this deed poll must be in writing (which
includes fax and e-mail) and may be delivered or sent by post, fax or e-mail as
follows:

4



--------------------------------------------------------------------------------



 



         
 
  EZCORP    
 
       
 
  Address:   1901 Capital Parkway, Austin, Texas USA 78746
 
  Fax number:   +1 512 314 3404
 
  E-mail:   tom_welch@ezcorp.com
 
  For the attention of:   Thomas H. Welch Jr., General Counsel

    Any notice or other communication sent by post must be sent by prepaid
ordinary post (if the country of destination is the same as the country of
origin) or by airmail (if the country of destination is not the same as the
country of origin).   6.2   When notice given       Any notice or other
communication is deemed to have been given:

  (a)   if delivered, on the date of delivery; or     (b)   if sent by post, on
the third day after it was put into the post (for post within the same country)
or on the fifth day after it was put into the post (for post sent from one
country to another);     (c)   if sent by e-mail, upon the generation of a
receipt notice by the recipient’s server or, if such notice is not so generated,
upon delivery to the recipient’s server; or     (d)   if sent by fax, at the
time shown in the transmission report as being the time at which the whole fax
was sent,

    but if the notice or other communication would otherwise be taken to be
received after 5:00 pm or on a Saturday, Sunday or public holiday in the place
of receipt then the notice or communication is taken to be received at 9:00 am
on the next day that is not a Saturday, Sunday or public holiday in the place of
receipt.   6.3   Proof of service       In proving service of a notice or other
communication, it shall be sufficient to prove that delivery was made or that
the envelope containing the communication was properly addressed and posted
either by prepaid post or by prepaid airmail, that the fax was properly
addressed and transmitted or that the e-mail was properly addressed and
transmitted by the sender’s server into the network and there was no apparent
error in the operation of the sender’s e-mail system, as the case may be.   7.  
GENERAL   7.1   Amendments       A provision of this deed poll may be amended
if:

  (a)   the amendment is agreed to by CCV, which agreement CCV may give or
withhold in its absolute discretion and without reference to or approval by any
Scheme Shareholder; and     (b)   the Court indicates that the amendment would
not of itself preclude approval of the Scheme,

    in which event EZCORP will enter into a further deed poll in favour of each
Scheme Shareholder giving effect to the amendment.

5



--------------------------------------------------------------------------------



 



7.2   Assignment       The rights and obligations of EZCORP and each Scheme
Shareholder under this deed poll are personal. They cannot be assigned, charged
or otherwise dealt with at law or in equity. Any purported dealing in
contravention of this clause 7.2 is invalid.   7.3   Cumulative rights       The
rights, powers and remedies of EZCORP and each Scheme Shareholder under this
deed poll are cumulative and do not exclude any other rights, power or remedies
provided by law independently of this deed poll.   7.4   Further assurance      
EZCORP must, at its own expense, do all things reasonably required of it to give
full force and effect to this deed poll.   7.5   Waiver

  (a)   EZCORP may not rely on the words or conduct of any Scheme Shareholder as
a waiver of any right in respect of the Scheme unless the waiver is in writing
and signed by the Scheme Shareholder granting the waiver.     (b)   Failure to
exercise or enforce or a delay in exercising or enforcing or the partial
exercise of enforcement of an right, power or remedy provided by law or under
this document by any party will not in any way preclude, or operate as a waiver
of, any exercise or enforcement, or further exercise or enforcement of that or
any other rights, power or remedy provided by law or under this document.

8.   GOVERNING LAW AND JURISDICTION       This deed poll is governed by the law
applying in Western Australia. The courts having jurisdiction in Western
Australia have non-exclusive jurisdiction to settle any dispute arising out of
or in connection with this deed poll and EZCORP irrevocably submits to the
non-exclusive jurisdiction of the courts having jurisdiction in Western
Australia.   9.   SERVICE OF PROCESS       EZCORP irrevocably appoint Allen &
Overy (Attention: Aaron Kenavan) of Level 7 Gold Fields House, 1 Alfred Street,
Sydney or, after Allen & Overy’s Sydney offices move to Level 25, 85 Castlereagh
Street, Sydney, that address (or such other address specified in an
advertisement placed by Allen & Overy in the Australian or Australian Financial
Review newspapers) as its agent in Australia for service of process.

6



--------------------------------------------------------------------------------



 



THIS DEED POLL has been executed and delivered on the date stated at the
beginning of this deed poll.
SIGNED, SEALED AND DELIVERED by     )
EZCORP, Inc. in accordance with its                 )
constituent documents and by authority of its      )
directors:

     
Paul E. Rothamel, President, Chief Executive Officer and Director
  Thomas H. Welch Jr., Senior Vice President, General Counsel and Secretary
 
   
 
   
Name of director
  Name of company secretary/director
 
   
 
   
Signature of director
  Signature of company secretary/director

7



--------------------------------------------------------------------------------



 



ANNEX 3
INDICATIVE TIMETABLE

      Event   Date
Execute Transaction Implementation Agreement and announce transaction
  Monday, 21 March 2011
 
   
Lodge draft of Scheme Booklet (including Independent Expert’s Report) with ASIC
  Friday 29 April
 
   
Lodge Scheme Booklet with the Court
  Monday 16 May
 
   
Deed Poll executed by EZCORP (or where relevant, the Nominated Subsidiary)
  Monday 16 May
 
   
First Court Date
  Tuesday 17 May
 
   
Scheme Booklet registered with ASIC and released to ASX
  Tuesday 17 May 2011
 
   
Despatch Scheme Booklet and notices of Scheme Meeting, and the General Meeting,
to CCV Shareholders
  Monday 23 May 2011
 
   
Scheme Meeting
  Wednesday 22 June 2011
 
   
General Meeting (to be held immediately after the Scheme Meeting)
  Wednesday 22 June 2011
 
   
Second Court Date
  Friday 24 June 2011
 
   
Effective Date
  Monday 27 June 2011
 
   
Scheme Record Date
  Monday 4 July 2011
 
   
Implementation Date (also the date on which the Joint Venture Agreements will
come into effect)
  Monday 11 July 2011

47